Exhibit 10.46

 

 

 

SHARE PURCHASE AGREEMENT

among

MULTI-FINELINE ELECTRONIX SINGAPORE PTE. LTD.

a private company of Singapore limited by shares;

PELIKON LIMITED

a private limited company of England and Wales;

MULTI-FINELINE ELECTRONIX, INC.

a Delaware corporation;

THE SELLING SHAREHOLDERS;

and

MICHAEL POWELL, as the Shareholders’ Representative

 

 

Dated as of November 18, 2008

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A    -    Certain Definitions       Exhibit B    -    Form of Lender
Promissory Notes       Exhibit C    -    Form of Remaining Shareholder
Promissory Note       Exhibit D    -    Form of Selling Shareholder Promissory
Notes       Exhibit E    -    Form of Contingent Consideration Note      
Exhibit F    -    List of Key Employees

 

-1-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE ARTICLE 1.    DESCRIPTION OF TRANSACTION    2 1.1        Purchase
and Sale of the Shares    2 1.2        Closing    3 1.3        Treatment of
Company Rights    3 1.4        Estimated Balance Sheet and Estimated Closing
Indebtedness    3 1.5        Assumption of Closing Indebtedness    3 1.6       
Delivery of Sellers Promissory Notes    4 1.7        Contingent Consideration   
5 ARTICLE 2.    WARRANTIES OF THE COMPANY    9 2.1        Organization; Standing
and Power; Subsidiaries    9 2.2        Company Constituent Documents; Records
   10 2.3        Capitalization, Etc    11 2.4        Authority; Binding Nature
of Agreement    12 2.5        Non-Contravention; Consents    12 2.6       
Financial Statements    13 2.7        Absence of Certain Changes    14 2.8    
   Title to and Sufficiency of Assets    16 2.9        Bank Accounts; Accounts
Receivable; Inventory    17 2.10      Equipment    17 2.11      Real Property   
18 2.12      Intellectual Property    18 2.13      Contracts    20 2.14     
Customers; Accounts Payable    23 2.15      Liabilities    23 2.16     
Compliance with Legal Requirements; Governmental Authorizations    24 2.17     
Tax Matters    24 2.18      Benefit Plans; Employees and Agents    31 2.19     
Environmental Matters    33 2.20      Insurance    34 2.21      Related Party
Transactions    35

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE 2.22      Legal Proceedings; Orders    35 2.23      Company and
Shareholder Action    36 2.24      Finder’s Fee; Transaction Costs    36 2.25  
   Certain Payments    36 2.26      Full Disclosure    37 ARTICLE 3.   
WARRANTIES OF THE SELLING SHAREHOLDERS    37 3.1        Organization; Standing
and Power    37 3.2        Authority; Binding Nature of Agreement    37 3.3    
   Ownership and Transfer of the Shares    38 3.4        Non-Contravention;
Consents    38 3.5        No Other Agreements    38 3.6        Litigation    39
3.7        Finder’s Fees    39 ARTICLE 4.    WARRANTIES OF PURCHASER AND PARENT
   39 4.1        Corporate Existence and Power    39 4.2        Authority;
Binding Nature of Agreement    39 4.3        Non-Contravention; Consents    40
4.4        Compliance with Legal Requirements    40 ARTICLE 5.    PARENT
GUARANTEE OF PURCHASER OBLIGATIONS    40 5.1        Guarantee of Purchaser
Obligations    40 ARTICLE 6.    COVENANTS OF THE PARTIES    41 6.1        Access
to Information    41 6.2        Operation of the Company’s Business    42
6.3        No Solicitation    45 6.4        Termination of Company Rights    45
6.5        Exercise of Drag-Along Right    45 6.6        Third Party Notices   
46 6.7        Notification of Certain Matters; Updated Company Disclosure
Schedule    46 6.8        Confidentiality    46 6.9        Public Disclosure   
46 6.10      Payment of Stamp Duty    46

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE 6.11      Corporation Tax Returns    47 6.12      Minority
Shareholder SPA    47 ARTICLE 7.    CLOSING CONDITIONS    47 7.1       
Conditions to Obligation of Each Party to Effect the Transactions    47 7.2    
   Additional Conditions to Obligations of Purchaser    47 7.3        Additional
Conditions to Obligation of the Selling Shareholders and the Company    50
ARTICLE 8.    TERMINATION    50 8.1        Termination    50 8.2       
Procedure and Effect of Termination    51 ARTICLE 9.    RECOURSE FOR DAMAGES   
51 9.1        Survival    51 9.2        Recovery by Purchaser Parties    52
9.3        Basket; Limitation on Liability    53 9.4        Offset Against
Sellers Promissory Notes and Contingent Consideration    54 9.5        Procedure
for Recovery of Damages    55 9.6        Third Party Claims    57 9.7       
Characterization of Recovery    58 9.8        No Contribution    58 ARTICLE 10.
   MISCELLANEOUS PROVISIONS    58 10.1        Shareholders’ Representative    58
10.2        Further Assurances    59 10.3        Fees and Expenses    60
10.4        Amendment    60 10.5        Attorneys’ Fees    60 10.6       
Waiver; Remedies Cumulative    60 10.7        Entire Agreement    61 10.8       
Execution of Agreement; Counterparts; Electronic Signatures    61 10.9       
Governing Law and Submission to Jurisdiction; Appointment of Process Agent    61
10.10      Assignment and Successors    62

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE 10.11        Parties in Interest    62 10.12        Notices    62
10.13        Construction; Usage    63 10.14        Enforcement of Agreement   
64 10.15        Severability    65

 

-iv-



--------------------------------------------------------------------------------

EXECUTION COPY

 

SHARE PURCHASE AGREEMENT

This SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as a
deed as of November 18, 2008 (the “Agreement Date”), by and among Multi-Fineline
Electronix Singapore Pte. Ltd., a private company of Singapore limited by shares
(“Purchaser”), Pelikon Limited, a private limited company of England and Wales
(the “Company”), Multi-Fineline Electronix, Inc., a Delaware corporation
(“Parent”), the members of the Company set forth on the signature pages hereto
(each a “Selling Shareholder” and together, the “Selling Shareholders”), and
Michael Powell, an individual serving as and entering into this Agreement in the
capacity of the Shareholders’ Representative (the “Shareholders’
Representative,” as replaced or substituted from time to time in accordance with
Section 10.1(b) hereof). Capitalized terms used in this Agreement and not
otherwise defined shall have the meanings set forth in Exhibit A hereto.

RECITALS

WHEREAS, the Purchaser has made a bona fide offer on an arm’s length basis to
purchase all of the issued ordinary shares of £0.001 each in the capital of the
Company (the “Company Ordinary Shares”) for aggregate consideration as described
in Article 1 hereof;

WHEREAS, the Selling Shareholders collectively own 92.7% of the issued Company
Ordinary Shares;

WHEREAS, the Selling Shareholders desire to sell to the Purchaser all of the
Company Ordinary Shares held by them (the “Selling Shareholder Shares”), and the
Purchaser desires to purchase from the Selling Shareholders all of the Selling
Shareholder Shares, on the terms and subject to the conditions contained in this
Agreement;

WHEREAS, the Articles of Association of the Company provide that if holders of
at least 75% of the issued Company Ordinary Shares intend to sell all of their
holdings of Company Ordinary Shares to a proposed purchaser who has made a bona
fide offer on an arm’s length basis for all of the issued Company Ordinary
Shares, such selling holders can compel the remaining holders of Company
Ordinary Shares (the “Remaining Shareholders” and, together with the Selling
Shareholders, the “Sellers”) to sell all Company Ordinary Shares held by them
(the “Remaining Shareholder Shares” and, together with the Selling Shareholder
Shares, the “Shares”) to such purchaser on the same terms and conditions offered
to the Selling Shareholders (such right to compel the sale of the Remaining
Shareholder Shares being referred to herein as the “Drag-Along Right”); and

WHEREAS, the Selling Shareholders desire to exercise the Drag-Along Right such
that upon the consummation of the transactions contemplated by this Agreement,
the Purchaser will own 100% of the total issued share capital of the Company, on
a fully-diluted basis.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants,
agreements and warranties set forth herein, the parties to this Agreement,
intending to be legally bound, agree as follows:

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

AGREEMENT

ARTICLE 1.

DESCRIPTION OF TRANSACTION

1.1 Purchase and Sale of the Shares.

(a) On the terms and subject to the conditions set forth in this Agreement and
in accordance with the Drag-Along Right and Minority Shareholder SPA, at the
Closing, each Seller shall sell, assign, transfer, convey and deliver to the
Purchaser (or to the Purchaser’s designee), free and clear of all Encumbrances,
and in the case of the Selling Shareholders, with full title guarantee, and the
Purchaser (or Purchaser’s designee, if applicable) shall purchase from each
Seller, all the Shares owned by such Seller in consideration of payment of any:

(i) amounts to the Sellers, on the dates and under the terms set forth in this
Agreement and in the Sellers Promissory Notes (as defined in Section 1.6(a)),
with each Seller being entitled to receive an amount in cash equal to the
product of (1) the Per Share Note Payment Amount, multiplied by (2) the number
of Shares owned by such Seller, and

(ii) amounts of Contingent Consideration to the Sellers on the dates and under
the terms set forth in this Agreement and in the Contingent Consideration Note
(as defined in Section 1.7(a)), with each Seller being entitled to receive an
amount in cash, without interest, equal to the product of (1) the Per Share
Contingent Consideration, multiplied by (2) the number of Shares owned by such
Seller.

(b) For purposes of this Agreement:

(i) “Financial Advisor Commission” shall mean five percent (5%) of any
Contingent Consideration earned by and payable to the Sellers pursuant to
Section 1.7(b) of this Agreement, subject to the limitations set forth in
Section 1.7(d) of this Agreement.

(ii) “Fully Diluted Company Ordinary Shares” shall mean the aggregate number of
Company Ordinary Shares that are issued immediately prior to the Closing.

(iii) “Per Share Contingent Consideration” shall mean the quotient (rounded to
the nearest cent) obtained by dividing (A) any Contingent Consideration earned
by and payable to the Sellers pursuant to Section 1.7(b) of this Agreement,
subject to the limitations set forth in Section 1.7(d) of this Agreement, less
the Financial Advisor Commission, by (B) the Fully Diluted Company Ordinary
Shares.

(iv) “Per Share Note Payment Amount” shall mean the quotient (rounded to the
nearest cent) obtained by dividing (A) the Note Payment Amount (as defined in
Section 1.6(a)) paid to the Sellers under the terms of the Sellers Promissory
Notes, if any, by (B) the Fully Diluted Company Ordinary Shares.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.2 Closing. Subject to the terms and conditions of this Agreement, the purchase
and sale of the Shares and the consummation of the other transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Burges Salmon LLP, Narrow Quay House, Narrow Quay, Bristol BS1 4AH, at 10:00
a.m., local time, on the last day of the month in which the last of the
conditions set forth in Article 7 of this Agreement is satisfied or waived
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions), or on
such other date as may be mutually agreed upon by the Selling Shareholders, on
the one hand, and the Purchaser, on the other hand. The date on which the
Closing actually takes place is referred to in this Agreement as the “Closing
Date”.

1.3 Treatment of Company Rights. As of the Closing Date, all rights under any
provision of any scheme, plan, program, agreement or arrangement providing for
the issuance or grant of any interest in respect of the share capital of the
Company shall be cancelled and terminated. Neither Purchaser nor any of its
Affiliates shall be responsible for or otherwise assume any obligations with
respect to any outstanding options, warrants or other rights to purchase share
capital of the Company. The Company shall effectuate the foregoing and the
Sellers and the Company shall ensure that, from and following the Closing Date,
no Person shall have any right under any scheme, plan, program, agreement or
arrangement with respect to share capital of the Company.

1.4 Estimated Balance Sheet and Estimated Closing Indebtedness. No later than
five Business Days prior to the Closing Date, the Company shall deliver to the
Purchaser (a) an estimated balance sheet of the Company, which estimated balance
sheet reflects estimated balances as of the Closing Date (the “Estimated Balance
Sheet”), (b) an itemized schedule of the estimated amount of Closing
Indebtedness (separately listing each item of Indebtedness and the related
creditor) (“Estimated Closing Indebtedness”), (c) an itemized schedule of the
Transaction Costs paid or owed by the Company (separately listing each
Transaction Cost and the related creditor), in each case as of the Closing Date
(the “Schedule of Company Transaction Costs”), and (d) a certificate of the
Company, executed by the Chief Executive Officer and the Chief Financial Officer
of the Company, certifying that each of the Estimated Balance Sheet, Estimated
Closing Indebtedness and Schedule of Company Transaction Costs were prepared by
the Company in good faith in accordance with this Agreement, and, in the case of
the Estimated Balance Sheet, in accordance with the Company’s accounting
policies and generally accepted accounting practice in the United Kingdom
(“GAAP”) applied in a manner consistent with the preparation of the Company
Audited Financial Statements, except as otherwise specifically contemplated by
this Agreement (the “Closing Certificate”).

1.5 Assumption of Closing Indebtedness. At the Closing, the Purchaser shall
deliver to each creditor listed on the schedule of Estimated Closing
Indebtedness attached to the Closing Certificate (other than creditors under
Capital Lease Obligations) a promissory note, in substantially the form attached
hereto as Exhibit B, in a principal amount equal to the amount of Indebtedness
outstanding to such creditor immediately prior to the Closing, as reflected on
the schedule of Estimated Closing Indebtedness (collectively, the “Lender
Promissory Notes”); provided, that the aggregate principal amount of the Lender
Promissory Notes shall not exceed an amount equal to US$4.857 million. As of the
date hereof, the Purchaser and each creditor listed on the schedule of Estimated
Closing Indebtedness (other than creditors under Capital

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

Lease Obligations) have entered into an assignment agreement pursuant to which
each such creditor has agreed, effective as of the Closing Date, to (a) assign
all Indebtedness outstanding to such creditor immediately prior to the Closing,
as reflected on the schedule of Estimated Closing Indebtedness, to the Purchaser
and (b) provide the Purchaser with recordable form lien releases, note,
trademark and patent assignments and other documents reasonably requested by the
Purchaser, in exchange for delivery by the Purchaser of the Lender Promissory
Note.

1.6 Delivery of Sellers Promissory Notes.

(a) At the Closing, the Purchaser shall deliver (i) to the Shareholders’
Representative, on behalf of the Remaining Shareholders, a promissory note in
substantially the form attached hereto as Exhibit C (the “Remaining Shareholder
Promissory Note”) and (ii) to each of the Selling Shareholders, a promissory
note in substantially the form attached hereto as Exhibit D (each, a “Selling
Shareholder Promissory Note” and, together with the Remaining Shareholder
Promissory Note, the “Sellers Promissory Notes”). The aggregate principal amount
of the Sellers Promissory Notes shall be calculated as follows (the “Aggregate
Principal Amount”): (i) US$5.85 million, minus (ii) any unpaid Transaction Costs
at Closing, minus (iii) any past due real property lease obligations reflected
on the schedule of Estimated Closing Indebtedness, minus (iv) any other accounts
payable or accrued liabilities reflected on the Estimated Balance Sheet
(excluding those accounts payable and accrued liabilities reflected on Part
1.6(a) of the Company Disclosure Schedule, up to an aggregate amount of
£219,000), minus (v) 50% of the Stamp Duty payable in connection with the
transactions effected pursuant to this Agreement, plus (vi) any cash held by the
Company at the Closing (taking into account any outstanding cheques), plus
(vii) to the extent actually received by the Company on or before March 31,
2009, the 2008 R&D Tax Credit; provided, that the increase to the Aggregate
Principal Amount, if any, pursuant to this subsection (vii) shall not exceed the
reduction to the Aggregate Principal Amount, if any, pursuant to subsection
(iv) above, without duplication and, in the case of (ii), (iii), (iv), (v),
(vi) and (vii), converted into U.S. dollars, if necessary, based upon the Agreed
Rate. The principal amount of each Selling Shareholder Promissory Note shall be
equal to the result of (A)(1) the Aggregate Principal Amount, divided by (2) the
Fully Diluted Company Ordinary Shares, multiplied by (B) the aggregate number of
Company Ordinary Shares that are issued to the Selling Shareholder holding such
Selling Shareholder Promissory Note immediately prior to the Closing. The
principal amount of the Remaining Shareholder Promissory Note shall be equal to
(1) the Aggregate Principal Amount, minus (2) the aggregate principal amount of
the Selling Shareholder Promissory Notes, calculated in accordance with the
foregoing sentence. The Sellers Promissory Notes shall be issued by the
Purchaser or an Affiliate of the Purchaser and guaranteed by Parent as described
with particularity in Article 5 hereof. The Remaining Shareholder Promissory
Note shall be issued in the name of the Shareholders’ Representative who shall
hold as nominee for the Remaining Shareholders, on behalf of the Remaining
Shareholders, and is hereby authorized to propose, negotiate and agree (as
applicable) to any variation to the terms of the Remaining Shareholder
Promissory Note on behalf of the Remaining Shareholders, provided that any such
variation shall not be to the detriment of any one or more of the Remaining
Shareholders, diminish the value of the Remaining Shareholder Promissory Note
nor deprive any one or more of the Remaining Shareholders of his, her or its
entitlement to benefit under the terms of the Remaining Shareholder Promissory
Note. The principal amount of each Sellers Promissory Note and any accrued
interest earned thereon shall be subject to reduction to satisfy any rights of
the Purchaser Parties to recover for Damages

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

suffered by them in accordance with Section 1.6(b) and Article 9 of this
Agreement. The aggregate amount of principal and accrued interest paid to the
Sellers under the Seller Promissory Notes, as reduced to satisfy any rights of
the Purchaser Parties to recover for Damages suffered by them in accordance with
Section 1.6(b) and Article 9 of this Agreement (the “Note Payment Amount”),
shall be for the benefit of the Sellers and for distribution in accordance with
Section 1.1(a)(i) of this Agreement.

(b) In the event that any Purchaser Party shall incur any Damages for which it
is entitled to recovery under this Agreement, the Purchaser shall be entitled to
offset the aggregate amount of such Damages (converted into U.S. dollars in
accordance with Section 9.4, if necessary) against the principal amounts of the
Sellers Promissory Notes and all accrued interest thereon in accordance with
Section 9.4 hereof. In addition, if any Purchaser Party has any pending claim
for recovery of Damages under this Agreement on the date on which final payment
under the Sellers Promissory Notes is due, the Purchaser shall be entitled to
withhold from the final payments due to the Sellers an amount equal to 100% of
any Claimed Amount or Contested Amount, as applicable (converted into U.S.
dollars, if necessary, in accordance with Section 9.4), in accordance with
Section 9.4 hereof and the Purchaser shall not be obligated to deliver any of
such withheld amount to the Sellers until the related claim for recovery of
Damages is finally resolved in accordance with the terms set forth in this
Agreement, at which time such amount shall be delivered to the Sellers together
with any accrued interest thereon less any setoff in accordance with Section 9.4
of this Agreement.

1.7 Contingent Consideration.

(a) Delivery of Contingent Consideration Note. At the Closing, the Purchaser
shall deliver to the Shareholders’ Representative a promissory note, in
substantially the form attached hereto as Exhibit E (the “Contingent
Consideration Note”), in a principal amount of up to US$9.426 million. For the
avoidance of doubt, no amounts shall be payable pursuant to the Contingent
Consideration Note unless and until such time as the Sellers have earned and are
entitled to receive Contingent Consideration pursuant to this Section 1.7, and
then, only to the extent of the Contingent Consideration earned by and payable
to the Sellers. The Contingent Consideration Note shall be issued by the
Purchaser or an Affiliate of the Purchaser and guaranteed by Parent as described
with particularity in Article 5 hereof and shall be issued in the name of the
Shareholders’ Representative who shall hold as nominee for the Sellers, on
behalf of the Sellers, and is hereby authorized to propose, negotiate and agree
(as applicable) to any variation to the terms of the Contingent Consideration
Note on behalf of the Sellers, provided that any such variation shall not be to
the detriment of any one or more of the Sellers, diminish the value of the
Contingent Consideration Note nor deprive any one or more of the Sellers of his,
her or its entitlement to benefit under the terms of the Contingent
Consideration Note.

(b) Calculation of Contingent Consideration. The Sellers shall be entitled to
receive additional earn-out consideration equal to US$0.30, for each pSel Hybrid
Display sold and delivered to any third party by the Purchaser, the Company or
any of their respective Affiliates or licensees (collectively, the “Selling
Parties”), without duplication and net of applicable returns (including returns
for warranty claims), during calendar years 2009 and 2010, which shall be paid
to the Sellers pursuant to the terms of the Contingent Consideration Note,
subject to reduction, if any, to satisfy the rights of the Purchaser Parties to
recover for Damages

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

suffered by them in accordance with the terms of Section 1.7(d) and Article 9 of
this Agreement (the “Contingent Consideration”), subject to the following:

(i) the Sellers shall not be entitled to receive any payments of Contingent
Consideration pursuant the Contingent Consideration Note with respect to sales
made during calendar year 2009 until such time as the Selling Parties have sold
and delivered in excess of 3.65 million pSel Hybrid Display units to third
parties, net of any applicable returns (including returns for warranty claims),
in such year (in which case and at such time, the Sellers shall be deemed to
have earned and shall be entitled to receive, on the next Installment Due Date,
subject to the terms and conditions set forth in Section 1.7(d), Contingent
Consideration pursuant to the Contingent Consideration Note with respect to all
units sold and delivered to third parties by the Selling Parties during such
year, net of any applicable returns (including returns for warranty claims), and
not merely the units in excess of 3.65 million units); provided, that the
aggregate Contingent Consideration to be paid by the Purchaser pursuant to the
Contingent Consideration Note shall not exceed US$2.19 million with respect to
units sold and delivered to third parties by the Selling Parties during calendar
year 2009;

(ii) the Sellers shall not be entitled to receive any payments of Contingent
Consideration pursuant to the Contingent Consideration Note with respect to
sales made during calendar year 2010 until such time as the Selling Parties have
sold and delivered in excess of 12.9 million pSel Hybrid Display units to third
parties, net of any applicable returns (including returns for warranty claims),
in such year (in which case and at such time, the Sellers shall be deemed to
have earned and shall be entitled to receive, on the next Installment Due Date,
subject to the terms and conditions set forth in Section 1.7(d), Contingent
Consideration pursuant to the Contingent Consideration Note with respect to all
units sold and delivered to third parties by the Selling Parties during such
year, net of any applicable returns (including returns for warranty claims), and
not merely the units in excess of 12.9 million units); provided, that the
aggregate Contingent Consideration to be paid by the Purchaser pursuant to the
Contingent Consideration Note shall not exceed US$7.236 million with respect to
units sold and delivered to third parties by the Selling Parties during calendar
year 2010; provided, further, that under no circumstances shall sales made
during calendar year 2009 (regardless of whether any Contingent Consideration
was payable) be taken into account in determining whether the 12.9 million unit
threshold for 2010 has been achieved; and

(iii) notwithstanding the foregoing provisions of this Section 1.7(b), if any
Company Contract existing immediately prior to the Closing permits a Person
(other than ELK Corporation, the Purchaser and their respective Affiliates) to
manufacture and sell pSel Hybrid Display units following the Closing, the
Contingent Consideration to be paid by the Purchaser pursuant to the Contingent
Consideration Note with respect to each unit sold and delivered to a third party
by such Person shall be equal to the lesser of (A) US$0.30 or (B) 50% of the
amount actually paid by such Person to the Purchaser or an Affiliate of the
Purchaser as a royalty, per unit or other license or similar payment on such
units sold, and shall be subject to all of the limitations set forth in the
foregoing clauses (i) and (ii).

(c) Sale of Company Products. Following the Closing, Purchaser shall not take
any action that is specifically intended to affect the timing and delivery of
Company Products in an effort to prevent the payment or decrease the amount of
Contingent Consideration that may become payable under this Section 1.7.

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) Payment of Contingent Consideration. Any Contingent Consideration earned
pursuant to Section 1.7(b) shall be paid by the Purchaser to the Sellers in five
installments under the terms of the Contingent Consideration Note. Installment
payments under the Contingent Consideration Note shall be made on or before
August 31, 2009, February 28, 2010, August 31, 2010, February 28, 2011 and
August 31, 2011, or such later date with respect to all or any portion of the
Contingent Consideration payable on each such date as necessary to resolve any
disputes with respect to the calculation of Contingent Consideration pursuant to
Section 1.7(e) and to resolve any pending claims for recovery of Damages
pursuant to Article 9 (each, an “Installment Due Date”). On each of the first
four Installment Due Dates, the Sellers shall be entitled to receive an amount
equal to any Contingent Consideration earned by the Sellers pursuant to
Section 1.7(b) during the relevant measurement period set forth in the
Contingent Consideration Note (each, a “Measurement Period”) (subject to the
limitations set forth in this Section 1.7(d)). All calculations of the number of
pSel Hybrid Display units sold and delivered at any time and the related
calculation of any Contingent Consideration due pursuant to the Contingent
Consideration Note shall be net of any applicable returns (including returns for
warranty claims) without duplication; provided, that Purchaser shall be entitled
to withhold an amount from the installment payment to be made on February 28,
2011 equal to the Estimated Remaining Return Amount. Purchaser shall pay the
Excess Warranty Holdback Amount (to the extent such amount is a positive number)
pursuant to the terms of the Contingent Consideration Note on the August 31,
2011 Installment Due Date. If the Excess Warranty Holdback Amount is zero or a
negative number, Purchaser shall have no obligation to pay the Sellers any
portion of the Estimated Remaining Return Amount. In the event that any
Purchaser Party shall incur any Damages for which it is entitled to recovery
under this Agreement, the Purchaser shall be entitled to offset in the manner
described in Article 9 the aggregate amount of such Damages (converted into U.S.
dollars in accordance with Section 9.4, if necessary) against any Contingent
Consideration otherwise payable to the Sellers under the Contingent
Consideration Note pursuant to this Section 1.7 to the extent such Damages
exceed the then-outstanding balance under the Sellers Promissory Notes
(including accrued interest). In addition, if any Purchaser Party has any
pending claim pursuant to Article 9 of this Agreement for the recovery of
Damages under this Agreement on an Installment Due Date in excess of the
then-outstanding balance under the Sellers Promissory Notes (including accrued
interest), then the Purchaser shall be entitled to withhold from the Contingent
Consideration otherwise payable to the Sellers under the Contingent
Consideration Note an amount equal to the amount by which the Claimed Amount or
Contested Amount, as applicable (converted into U.S. dollars in accordance with
Section 9.4, if necessary), exceeds the then-outstanding balance under the
Sellers Promissory Notes (including accrued interest), and the Purchaser shall
not be obligated to deliver any of such withheld Contingent Consideration to the
Sellers pursuant to the Contingent Consideration Note until the related claim
for recovery of Damages is finally resolved in accordance with the terms of this
Agreement, at which time such Contingent Consideration shall be delivered to the
Sellers together with any accrued interest thereon, less any setoff in
accordance with Section 9.4 of this Agreement. For the avoidance of doubt,
however, Purchaser’s withholding of amounts from payment on the February 28,
2011 Installment Due Date with respect to the Estimated Remaining Return Amount
shall not extend the period for which Purchaser’s recourse for Damages is
available pursuant to Article 9 or increase the amount available for recovery of
Damages. Any payment of Contingent Consideration to the Sellers under the
Contingent Consideration Note pursuant to this Section 1.7(d) shall be
distributed in accordance with Section 1.1(a)(ii) of this Agreement.

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

(e) Administration and Calculation of Contingent Consideration.

(i) Fifteen (15) Business Days prior to each of the first four Installment Due
Dates, Purchaser shall: (A) prepare or cause to be prepared a statement (the
“Sales Statement”) setting forth the number of pSel Hybrid Display units sold
and delivered to third parties by the Selling Parties during the relevant
Measurement Period, net of applicable returns (including returns for warranty
claims), together with supporting documentation, and a calculation of the
Contingent Consideration payable to the Sellers pursuant to the Contingent
Consideration Note at such Installment Due Date and (B) deliver or cause to be
delivered such Sales Statement to the Shareholders’ Representative.

(ii) In the event that the Shareholders’ Representative objects to Purchaser’s
calculation of the number of pSel Hybrid Display units sold or the calculation
of Contingent Consideration set forth in such Sales Statement or requires
further information in order to perform and confirm such calculations or
determine such amounts, then within ten (10) Business Days after receipt by the
Shareholders’ Representative of the Sales Statement (the “Initial Response
Period”), the Shareholders’ Representative shall deliver to Purchaser a written
notice (an “Initial Objection Notice”): (A) describing in reasonable detail the
Shareholders’ Representative’s objections to Purchaser’s calculation of the
amounts set forth in the Sales Statement and containing a statement setting
forth the actual number of pSel Hybrid Display units sold net of applicable
returns (including returns for warranty claims), or the amount of any such
Contingent Consideration, determined by the Shareholders’ Representative to be
correct; or (B) requesting additional information from Purchaser that the
Shareholders’ Representative reasonably requires in order to perform such
calculations or determine such amounts (which information, to the extent
reasonably necessary in order to perform such calculations, shall be provided by
Purchaser within fifteen (15) Business Days after Purchaser’s receipt of such
request). If the Shareholders’ Representative does not deliver an Initial
Objection Notice to Purchaser during the Initial Response Period, then
Purchaser’s calculation of the amounts set forth in the Sales Statement shall be
final, binding and conclusive on Purchaser, Sellers and the Shareholders’
Representative. If the Shareholders’ Representative delivers an Initial
Objection Notice to Purchaser accompanied by a request for additional
information from Purchaser as described above during the Initial Response
Period, then the Shareholders’ Representative shall have an additional ten
(10) Business Days after receiving from Purchaser all of the information
reasonably requested by Shareholders’ Representative and required in order for
Shareholders’ Representative to perform its calculation of the Sales Statement
(the “Final Response Period”) to deliver to Purchaser a written notice (a “Final
Objection Notice”) describing in reasonable detail the Shareholders’
Representative’s objections to Purchaser’s calculations of the amounts set forth
in the Sales Statement accompanied by a statement setting forth the number of
pSel Hybrid Display units sold net of applicable returns (including returns for
warranty claims), or the dollar amount of any such Contingent Consideration,
determined by the Shareholders’ Representative to be correct. If the
Shareholders’ Representative has requested additional information during the
Initial Response Period and does not deliver a Final Objection Notice to
Purchaser during the Final Response Period, then Purchaser’s calculation of the
amounts set forth in the Sales

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

Statement shall be final, binding and conclusive on Purchaser, the Sellers and
the Shareholders’ Representative. If the Shareholders’ Representative delivers
an Initial Objection Notice or Final Objection Notice, as the case may be,
accompanied by a statement setting forth the number of pSel Hybrid Display units
sold net of applicable returns (including returns for warranty claims), or the
amount of any such Contingent Consideration, determined by the Shareholders’
Representative to be correct to Purchaser during either the Initial Response
Period or the Final Response Period in accordance with this Section 1.7(e)(ii),
and if the Shareholders’ Representative and Purchaser are unable to agree upon
the calculation of the amounts set forth in the Sales Statement within thirty
(30) calendar days after such Initial Objection Notice or Final Objection
Notice, as the case may be, is delivered to Purchaser, the dispute shall be
finally settled by a U.S. nationally recognized independent accounting firm
jointly selected by Purchaser and the Shareholders’ Representative; provided,
that such independent accounting firm shall have had no material relationship
with Seller or Purchaser or their respective Affiliates (the “Accounting
Referee”). The determination by the Accounting Referee of the disputed amounts,
number of pSel Hybrid Display units sold net of applicable returns (including
returns for warranty claims) and/or the Contingent Consideration, if any, shall
be final, conclusive and binding on Purchaser, the Sellers and the Shareholders’
Representative. The fees and other expenses of such independent accounting firm
shall be paid by the party whose determination of Contingent Consideration
payable most diverges (on an absolute dollar basis) from the determination of
the Accounting Referee. For the avoidance of doubt, the Shareholders’
Representative shall be the sole party authorized, on behalf of the Sellers, to
object to the calculations set forth in the Sales Statement, request additional
information from the Purchaser related to such calculations and negotiate,
adjudicate and enter into settlements and compromises of objections and claims
made pursuant to this Section 1.7(e)(ii).

(f) Payment of the Financial Advisor. To the extent that any Contingent
Consideration has been earned by and is payable to the Sellers pursuant to this
Section 1.7 and the Contingent Consideration Note, the Purchaser shall pay the
Financial Advisor an amount in cash equal to the Financial Advisor Commission.

ARTICLE 2.

WARRANTIES OF THE COMPANY

Except as set forth on the Company Disclosure Schedule, which shall qualify the
warranties of the Company set forth in this Article 2, the Company warrants, on
a dollar for dollar basis and in accordance with Article 9, as of the date of
this Agreement and as of the Closing Date, to and for the benefit of the
Purchaser Parties, as follows (an exception or disclosure made in the Company
Disclosure Schedule with regard to a warranty of the Company shall be deemed
made with respect to any other warranty to which the applicability of such
exception or disclosure is reasonably apparent):

2.1 Organization; Standing and Power; Subsidiaries.

(a) The Company is a private limited company duly incorporated and validly
existing under the laws of England and Wales, has all necessary power and
authority to (i) own, lease and use its properties and assets in the manner in
which its properties and assets are currently owned, leased and used; (ii) carry
on its business in the manner in which its business is currently being conducted
and (iii) perform its obligations under all Company Contracts.

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) The Company has not conducted any business under or otherwise used, for any
purpose or in any jurisdiction, any fictitious name, assumed name, trade name or
other name, other than the name Pelikon Limited or Elumin Limited.

(c) The Company is not, and within the last two (2) years has not been, required
to be qualified, authorized, registered or licensed to do business as a foreign
corporation in any jurisdiction other than the jurisdictions identified in
Part 2.1(c) of the Company Disclosure Schedule.

(d) Part 2.1(d) of the Company Disclosure Schedule accurately sets forth (i) the
names of the members of the board of directors of the Company (the “Board”),
(ii) the names of the members of each committee of the Board (if any) and
(iii) the names and titles of the officers of the Company.

(e) The Company has no Subsidiary. The Company does not own any controlling
interest in any Entity and, except for the financial interests identified in
Part 2.1(e) of the Company Disclosure Schedule, the Company has never owned,
beneficially or otherwise, any shares or other securities of, or any direct or
indirect equity or other financial interest in, any Entity. The Company has not
agreed nor is it obligated to make any future investment in or capital
contribution to any Entity. The Company has not guaranteed nor is it responsible
or liable for any obligation of any of the Entities in which it owns or has
owned any equity or other financial interest. Neither the Company nor any of its
members has ever approved, or commenced any proceeding or made any election
contemplating, the dissolution or liquidation of the business or affairs of the
Company.

2.2 Company Constituent Documents; Records. The Company has delivered to
Purchaser accurate and complete copies of (a) the Certificate of Incorporation
of the Company, Memorandum of Association of the Company and the Articles of
Association of the Company, in each case including all amendments thereto;
(b) its statutory registers and (c) the minutes and other records of the
meetings and other proceedings (including any actions taken by written consent
or otherwise without a meeting) of its members in their capacity as such, the
Board and all committees of the Board, in each case since January 1, 2001 (the
items described in (a), (b) and (c) above, collectively, the “Company
Constituent Documents”). There have been no formal meetings of or material
actions taken by the Company’s members, the Board or any committee of the Board
that are not fully reflected in the Company Constituent Documents. There has not
been any violation of the Company Constituent Documents, and the Company has not
taken any action that is inconsistent in any material respect with the Company
Constituent Documents. The books of account, statutory registers (including the
register of members and register of directors and register of charges) and other
records of the Company are accurate, up-to-date and complete in all material
respects, and have been maintained materially in accordance with applicable
Legal Requirements and prudent business practices.

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

2.3 Capitalization, Etc.

(a) The authorized share capital of the Company consists of 4,648,936,483
Company Ordinary Shares, of which 3,150,752,088 shares have been issued as of
the date of this Agreement. None of the issued share capital of the Company is
held by the Company in treasury. All the issued Company Ordinary Shares have
been duly authorized and validly issued, are fully paid and were not issued in
violation of any preemptive or other similar rights. All issued Company Ordinary
Shares have been issued in compliance with (i) all applicable securities laws
and other applicable Legal Requirements, and (ii) all requirements set forth in
the Company Constituent Documents and applicable Contracts. Each of the
Remaining Shareholders is the record and beneficial owner of the Shares as set
forth opposite such Remaining Shareholder’s name on Part 2.3(a) of the Company
Disclosure Schedule, and such Shares are free and clear of all Encumbrances.
None of the Remaining Shareholders are organized or incorporated in or residents
or citizens of the United States or Singapore. Upon execution and delivery by
Purchaser of the Lender Promissory Notes, the Sellers Promissory Notes and the
Contingent Consideration Note at the Closing, each Remaining Shareholder will
convey good and marketable title to the Shares held by it set forth opposite its
name on Part 2.3(a) of the Company Disclosure Schedule to Purchaser, free and
clear of all Encumbrances. The assignments, endorsements, powers and other
instruments of transfer delivered by each of the Remaining Shareholders (or
their respective authorized agents) at the Closing will be sufficient to
transfer to the Purchaser such Remaining Shareholder’s entire right, title and
interest, legal and beneficial, in such Shares.

(b) As of the date of this Agreement, there are issued warrants to purchase
466,250,000 Company Ordinary Shares and stock options to purchase 1,031,934,395
Company Ordinary Shares. As of the Closing, there are no issued warrants,
options or other rights to purchase Company Ordinary Shares.

(c) Except as set forth above in this Section 2.3, as of the date of this
Agreement, there is no (i) issued share capital or other voting securities of
the Company; (ii) outstanding securities, instruments or obligations that are or
may become convertible into or exchangeable or exercisable for any share capital
or other securities of the Company; (iii) outstanding subscriptions, options,
calls, warrants or rights (whether or not currently exercisable) to acquire any
share capital or other securities of the Company; or (iv) commitments or
agreements to which the Company is a party or by which it is bound, in any case
obligating the Company to issue, deliver, sell, purchase, redeem or acquire, or
cause to be issued, delivered, sold, purchased, redeemed or acquired, any share
capital or other securities of the Company, or obligating the Company to enter
into any such commitment or agreement or grant or extend any subscription,
option, warrant, call or right to acquire any share capital of, or any
securities that are convertible into or exchangeable or exercisable for any
share capital of, or other securities of the Company (clauses (i) through
(iv) of this Section 2.3(c) above, collectively “Company Rights”). The Company
has not issued any debt securities which grant the holder thereof any right to
vote on, or veto (except in the context of negative covenants over the Company’s
ability to incur indebtedness and grant security interests in the assets or
property of the Company), any actions by the Company (or which are convertible
into, or exercisable or exchangeable for, securities having the right to vote
on, or veto, any actions by the Company).

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) The Company has never repurchased, redeemed or otherwise reacquired any
share capital or other securities of the Company other than pursuant to share
purchase agreements or option agreements providing for the repurchase of such
securities at the original issuance price of such securities. All securities so
reacquired by the Company were reacquired in compliance with (i) the applicable
provisions of the Companies Act 1985 and all other applicable Legal
Requirements, and (ii) all requirements set forth in applicable subscription and
shareholders’ agreements and other applicable Contracts.

2.4 Authority; Binding Nature of Agreement. The Company has all right, power and
authority to execute and deliver this Agreement and any Related Agreement to
which it is a party, to consummate the transactions contemplated hereby and
thereby and to take all other actions required to be taken by it pursuant to the
provisions hereof and thereof. The execution, delivery and performance of this
Agreement and any Related Agreement to which it is a party and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of the Company, and no other action on the part
of the Company is necessary to authorize the execution, delivery and performance
by the Company of this Agreement and any Related Agreement to which the Company
is a party and to consummate the transactions contemplated hereby and thereby.
This Agreement has been duly executed and delivered by the Company. This
Agreement constitutes and, upon execution and delivery thereof by the Company,
any Related Agreement to which it is a party will constitute (assuming due and
valid authorization, execution and delivery hereof and thereof by the other
parties hereto and thereto, if any) the valid and binding obligation of the
Company, enforceable against the Company in accordance with their respective
terms, except as such enforcement may be limited by any insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting creditors’
rights and remedies generally and by general principles of equity, regardless of
whether enforcement is sought in a proceeding at law or in equity.

2.5 Non-Contravention; Consents. Except as set forth in Part 2.5 of the Company
Disclosure Schedule, the execution, delivery and performance of this Agreement
and the Related Agreements and the consummation of the transactions contemplated
hereby and thereby do not, directly or indirectly (with or without notice or
lapse of time):

(a) contravene, conflict with or result in a violation of any of the terms,
conditions or provisions of the Company Constituent Documents;

(b) contravene, conflict with or result in a violation of any Legal Requirement
or any Order, writ, injunction, judgment or decree to which the Company or any
of the assets owned, used or controlled by the Company is subject or, to the
Knowledge of the Company, give any Governmental Body or other Person the right
to challenge any of the transactions contemplated by this Agreement or any of
the Related Agreements or to exercise any remedy or obtain any relief under, any
such Legal Requirement or Order, writ, injunction, judgment or decree to which
the Company or any of the assets owned, used or controlled by the Company is
subject;

(c) contravene, conflict with or result in a violation of any of the terms or
requirements of any Governmental Authorization that is held by the Company or
that otherwise relates to the business of the Company or to any of the assets
owned, used or controlled by the

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

Company, including in such a manner as would, pursuant to the terms of such
Governmental Authorization, give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify such Governmental Authorization;

(d) contravene, conflict with or result in a violation or breach of, or result
in a default under, any provision of any Material Contract to which the Company
or any of the assets owned, used or controlled by the Company is subject, or
give any Person the right to (i) declare a default or exercise any remedy under
any such Material Contract, (ii) accelerate the maturity or performance of any
such Material Contract or (iii) cancel, terminate or modify any such Material
Contract; or

(e) result in the imposition or creation of any Encumbrance upon or with respect
to any asset owned or used by the Company (except for minor liens that will not,
in any case or in the aggregate, materially detract from the value of the assets
subject thereto or materially impair the operations of the Company).

The Company has complied, in all material respects, with all applicable Legal
Requirements and Orders in connection with the execution, delivery and
performance of this Agreement and any Related Agreements to which it is a party
and the consummation of the transactions contemplated hereby and thereby. No
filing with, notice to or consent from any Person (other than the parties
hereto) is required in connection with the execution, delivery or performance of
this Agreement or any of the Related Agreements by the Company, the consummation
of the transactions contemplated hereby and thereby by the Company or the
conduct of the business of the Company in the same manner immediately after the
Closing Date as before the Closing Date.

2.6 Financial Statements.

(a) Part 2.6 of the Company Disclosure Schedule includes the following financial
statements (collectively, the “Company Financial Statements”):

(i) The audited consolidated balance sheet of the Company as of December 31,
2007 and 2006 (the “Balance Sheet”) and the related audited profit and loss
account of the Company for the periods then ended together with the notes
thereto and the unqualified report and opinion of Deloitte & Touche LLP relating
thereto (collectively, the “Company Audited Financial Statements”); and

(ii) the unaudited consolidated balance sheets of the Company as of
September 30, 2008 (the “Balance Sheet Date”) and the related unaudited profit
and loss account of the Company for the period from January 1, 2008 through the
Balance Sheet Date (the “Unaudited Interim Financial Statements”).

(b) The Company Audited Financial Statements give a true and fair view of the
financial position of the Company as of the dates thereof and the results of
operations and cash flows of the Company for the periods covered thereby. The
Company Audited Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered. The Company
Audited Financial Statements were prepared from the books and records of the
Company, which books and records have been maintained in accordance with sound
business practices and all applicable Legal Requirements and reflect all
financial transactions of the Company that are required to be reflected in
accordance with GAAP.

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) The Unaudited Interim Financial Statements have been prepared with due care
and attention, on a basis consistent with the Company Audited Financial
Statements, and give a fair and reasonable view of the assets and liabilities of
the Company as at their date and of the profits and losses for the period in
respect of which they have been prepared, subject to year-end adjustments.

(d) The Company maintains accurate books and records reflecting its assets and
liabilities and maintains proper and adequate internal accounting controls which
provide assurance that (i) transactions are executed with management’s
authorization; (ii) transactions are recorded as necessary to permit preparation
of the financial statements of the Company in accordance with GAAP and to
maintain accountability for the Company’s assets; (iii) access to the Company’s
assets is permitted only in accordance with management’s authorization; (iv) the
reporting of the Company’s assets is compared with existing assets at regular
intervals and (v) accounts and other receivables and inventory are recorded in
good faith and reserves established against them based upon actual prior
experience and in accordance with GAAP, and proper procedures are implemented
for the collection thereof on a commercially reasonable basis. The Company does
not have any Knowledge of any significant deficiencies or material weaknesses in
the design or operation of the Company’s internal control structure and
procedures over financial reporting. The Company has heretofore made available
to Purchaser a true, complete and correct copy of any disclosure (or, if
unwritten, a summary thereof) by any Representative of the Company to the
Company’s independent auditors relating to (A) any significant deficiencies in
the design or operation of internal controls that could adversely affect the
ability of the Company to record, process, summarize and report financial data
and any material weaknesses in internal controls and (B) any fraud, whether or
not material, that involves management or other Employees who have a significant
role in the internal control over financial reporting of the Company.

(e) The Company possesses books and records which contain all financial and
other information from the date of its incorporation through the date hereof
necessary for the preparation of financial statements.

2.7 Absence of Certain Changes. Except as set forth in Part 2.7 of the Company
Disclosure Schedule, since the Balance Sheet Date, the Company has conducted its
business only in the ordinary course of business consistent with past practice.
Except as set forth in Part 2.7 of the Company Disclosure Schedule, since the
Balance Sheet Date:

(a) there has not been any Company Material Adverse Effect, and, to the
Knowledge of the Company, no event has occurred that will, or could reasonably
be expected to, have a Company Material Adverse Effect;

(b) the Company has not (i) suffered any damage, destruction or loss, or any
interruption in the use of, any of its assets with a value in excess of
US$50,000 in the aggregate (whether or not covered by insurance) or
(ii) suffered any repeated, recurring or prolonged shortage, cessation or
interruption of supplies or services required to conduct its business;

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) the Company has not declared, accrued, set aside or paid any dividend or
made any other distribution in respect of any capital shares or other equity
securities, and, other than repurchases at cost of shares or other equity
securities subject to repurchase options, has not repurchased, redeemed or
otherwise reacquired any of its capital shares or other securities;

(d) the Company has not sold, issued or authorized the issuance of (i) any of
its capital shares or other securities or (ii) any Company Rights;

(e) there has been no amendment to any of the Company Constituent Documents, and
the Company has not effected or been a party to any Acquisition Transaction,
recapitalization, reclassification of shares or similar transaction;

(f) the Company has not formed any Subsidiary or acquired any equity interest or
other interest in any other Entity;

(g) the Company has not made any capital expenditure which, when added to all
other capital expenditures made on behalf of the Company since the Balance Sheet
Date, exceeds US$50,000;

(h) the Company has not written off as uncollectible, or established any
extraordinary reserve with respect to, any billed or unbilled account receivable
or other indebtedness outside existing reserves;

(i) the Company has not incurred any liabilities in excess of US$50,000 in the
aggregate, other than in the ordinary course of business consistent with past
practice, or failed to pay or discharge when due any liabilities of which the
failure to pay or discharge has caused or will cause any material damage or risk
of material loss to it or relating to any of its assets or properties;

(j) the Company has not (i) acquired, leased or licensed any right or other
asset from any other Person, (ii) sold, assigned, transferred or otherwise
disposed of, or leased or licensed, any right or other asset to any other Person
or (iii) waived or relinquished any right, except, in each case, for
(A) immaterial rights or other immaterial assets acquired, leased, licensed or
disposed of, (B) non-exclusive licenses of Intellectual Property in connection
with sales of Company Products or services to customers and (C) sales of Company
Products, in each case in the ordinary course of business and consistent with
past practice;

(k) the Company has not (i) loaned any sum of money to any Person (other than
pursuant to advances for ordinary and necessary business expenses made to
employees in the ordinary course of business consistent with past practice),
(ii) created, incurred, assumed or guaranteed any indebtedness for money
borrowed or (iii) mortgaged, pledged or otherwise permitted any of its assets or
properties to become subject to any Encumbrance, except for Permitted
Encumbrances made in the ordinary course of business consistent with past
practice;

(l) the Company has not (i) made or suffered any amendment or termination of any
Contract to which it is a party or by which it is bound and under which it is
entitled to receive or obligated to pay US$25,000 or more in the aggregate or
(ii) cancelled, modified or waived any debts or claims in excess of US$25,000 in
the aggregate held by it, whether or not in the ordinary course of business;

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

(m) the Company has not (i) established, adopted or materially amended any
employee benefit plan, (ii) paid or committed to pay any bonus or made any
profit-sharing or similar payment to, or increased the amount of wages, salary
commissions, fringe benefits, pension or welfare benefits, severance benefits,
stock-based benefits or other compensation or remuneration payable to, any of
its current or former directors, consultants, officers or employees, or
(iii) hired any new director, consultant, officer or any other employee;

(n) the Company has not changed any of its methods of accounting or accounting
practices in any respect, except as may be required by GAAP;

(o) the Company has not made any Tax election;

(p) the Company has not threatened, commenced or settled any Legal Proceeding;

(q) the Company has not entered into any transaction involving US$25,000 or more
other than in the ordinary course of business consistent with past practice;

(r) the Company has not entered into, or agreed to enter into, any agreements
granting any Person a license to any Company Intellectual Property, other than
non-exclusive licenses of Intellectual Property in connection with sales of
Company Products or services to customers in the ordinary course of business and
consistent with past practice;

(s) the Company has not terminated the employment of any Employees;

(t) the Company has not hired any executive officer of the Company;

(u) the Company has not terminated or reduced any development activities; and

(v) the Company has not agreed to take, or committed to take, any of the actions
referred to in clauses (c) through (u) above.

2.8 Title to and Sufficiency of Assets.

(a) Except as set forth in Part 2.8(a) of the Company Disclosure Schedule and
save for any Real Property, the Company is the sole legal and beneficial owner
of all the assets that it purports to own, including, without limitation,
(i) all assets referred to in Sections 2.9 and 2.11 of this Agreement, and
(ii) all other assets reflected in the Company’s books and records as being
owned by the Company. All such assets are owned by the Company free and clear of
any Encumbrances, except for (A) Permitted Encumbrances and (B) Encumbrances
specifically described in the notes to the Company Audited Financial Statements.

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) The assets of the Company constitute all the assets used in or necessary to
carry on its business as such business is being conducted as of the date hereof
and as of immediately prior to the Closing.

(c) Except for this Agreement, the Company does not have any Contract, absolute
or contingent, (i) to effect any Acquisition Transaction or (ii) to sell or
otherwise transfer any assets of the Company, except for sales of Company
Products or services to be made in the ordinary course of business consistent
with past practice.

2.9 Bank Accounts; Accounts Receivable; Inventory.

(a) Part 2.9(a) of the Company Disclosure Schedule provides accurate information
with respect to each account maintained by or for the benefit of the Company at
any bank or other financial institution, including the name of the bank or
financial institution, the account number, the balance as of the date hereof and
the names of all individuals authorized to draw on or make withdrawals from such
accounts.

(b) Part 2.9(b) of the Company Disclosure Schedule provides an accurate and
complete breakdown and aging of all billed and unbilled accounts receivable and
other receivables of the Company as of the Balance Sheet Date. All existing
accounts receivable of the Company (including those accounts receivable that
have not yet been billed or that have not yet been collected and those accounts
receivable that have arisen since the Balance Sheet Date and have not yet been
collected) are (i) valid, genuine and subsisting obligations of customers of the
Company, arising from bona fide sales and deliveries of goods, performance of
services or other business transactions in the ordinary course of business and
(ii) are fully collectible (except to the extent reserved against in the Company
Financial Statements, which such reserves have been determined based upon actual
prior experience and are consistent with GAAP, consistently applied) and are not
presently, other than as set forth in Part 2.9(b) of the Company Disclosure
Schedule, subject to defences, set-offs or counterclaims.

(c) Part 2.9(c) of the Company Disclosure Schedule sets forth a true, correct
and complete list of all of the inventory of the Company. All of the inventory
of the Company (i) was acquired for the operation of its business in the
ordinary course consistent with past practice, (ii) is of a quality and quantity
usable or saleable in the ordinary course of business (except as reserved
against in the Company Financial Statements), and (iii) is valued on the books
and records of the Company at the lower of cost or market value with the cost
determined under the first-in-first-out inventory valuation method consistent
with past practice.

2.10 Equipment. Part 2.10 of the Company Disclosure Schedule sets forth a true,
correct and complete list of all equipment and other tangible assets owned by
the Company having an original cost in excess of US$10,000 and regularly or
customarily used by the Company in the operation of its business. All equipment
and other tangible assets that are owned, leased or used by the Company (i) are
free of material defects and deficiencies and in good operating condition and
repair, subject to normal wear and tear and continued repair and replacement in
accordance with past practice, and (ii) comply in all material respects with,
and are being operating and otherwise used in material compliance with, all
applicable Legal Requirements. During the past twelve (12) months there has not
been any significant interruption of the operations of the Company due to
inadequate maintenance of such assets.

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

2.11 Real Property.

(a) The Company does not own, nor has it ever owned, any real property or any
interest in any real property, except for the leasehold interests created under
the real property leases identified in Part 2.13(a)(viii) of the Company
Disclosure Schedule (each, a “Lease”).

(b) Part 2.11(b) of the Company Disclosure Schedule includes a complete list of
all real property leased, subleased or licensed by the Company (the “Real
Property”). No material damage or destruction has occurred with respect to any
of the Real Property for which the Company corporation may be liable.

(c) The premises leased pursuant to each Lease are supplied with utilities and
other services necessary for the operation of such premises.

2.12 Intellectual Property.

(a) Part 2.12(a) of the Company Disclosure Schedule sets forth a complete and
accurate list of all Registered IP owned, in whole or in part, by, under an
obligation to be assigned to, or filed in the name of the Company.

(b) Part 2.12(b) of the Company Disclosure Schedule sets forth all Intellectual
Property (including software programs) and Intellectual Property Rights (other
than Registered IP) owned, in whole or in part, by or under an obligation to be
assigned to the Company that are material to the conduct of its business as
presently being conducted.

(c) Part 2.12(c) of the Company Disclosure Schedule sets forth all In-Licenses,
other than software that is generally commercially available for a cost of not
more than US$5,000 for a perpetual license for a single user or work station (or
US$25,000 in the aggregate for all users and work stations), and excluding “open
source” materials described in Section 2.12(p) below.

(d) Part 2.12(d) of the Company Disclosure Schedule sets forth all Out-Licenses,
other than non-exclusive licenses and related agreements of Company Products
granted to end user customers in the ordinary course of business pursuant to the
standard form of end user license agreement used by the Company and other than
written non-disclosure agreements.

(e) Except as set forth in Part 2.12(e) of the Company Disclosure Schedule, the
Company exclusively owns all Company Intellectual Property and all Company
Intellectual Property is free and clear of any Encumbrances other than Permitted
Encumbrances and nonexclusive licenses granted to end user customers in the
ordinary course of business. The Intellectual Property and the Intellectual
Property Rights owned or used by the Company are not subject to any restriction
or limitation of any kind (including geographic restrictions or limitations)
that would materially adversely affect the right by the Company to use or
exploit thereof, or the right to manufacture, market, distribute, or sell any
Company Products currently being developed, offered, manufactured, distributed
or sold by the Company.

 

18



--------------------------------------------------------------------------------

EXECUTION COPY

 

(f) The Company owns or otherwise has sufficient rights to all Intellectual
Property and Intellectual Property Rights necessary to conduct its businesses as
currently conducted.

(g) The Company does not jointly own any Intellectual Property or Intellectual
Property Rights with any of its directors, officers, employees, consultants or
any other Person pursuant to any non-disclosure, collaboration, license or other
agreement or otherwise.

(h) The Company is no longer subject to the exclusivity provision set forth in
Section 6.3(a) of that certain Development and Engineering Services Agreement,
dated October 23, 2006, between the Company and Motorola related to wireless
communications voice devices.

(i) The Registered IP owned by the Company (i) has not been adjudged invalid or
unenforceable, (ii) to the Knowledge of the Company, is valid, subsisting, and
enforceable, (iii) is not the subject of any pending or threatened proceeding in
which the scope, validity, or enforceability of any Registered IP is being or
has been contested or challenged and (iv) is in compliance with all formal legal
requirements, and all filings, payments, and other actions required to be made
or taken to maintain such Registered IP in full force and effect have been made
by the applicable deadline.

(j) The Company has not, within the last six years, infringed, misappropriated,
or otherwise violated the Intellectual Property Rights of any third party. There
are no pending or, to the Knowledge of the Company, threatened infringement,
misappropriation, or similar claims or proceedings against the Company. The
Company has not received any written notice or other written communication of
any alleged infringement or misappropriation of any third party’s Intellectual
Property Rights by the Company.

(k) To the Knowledge of the Company, no person or entity is infringing,
misappropriating, or otherwise violating any Intellectual Property Rights owned
by the Company.

(l) The Company has taken all reasonable steps to maintain the confidentiality
of or otherwise protect and enforce its rights in its confidential information,
in particular the trade secrets owned by the Company.

(m) None of the software distributed, licensed, or sold by the Company (“Company
Software”) fails to comply in any material respect with any applicable warranty
or other contractual commitment by the Company relating to the use,
functionality, or performance of such software.

(n) Except as set forth in Part 2.12(n) of the Company Disclosure Schedule, no
portion of any Company Software has been delivered, made available, or licensed
to any third party, nor is the Company obligated to deliver, make available, or
license such software in source code form to any third party under any
circumstance, other than to the Company’s contractors or consultants who have
been hired to develop, manage, and/or modify such Company Software and are
obligated to maintain the confidentiality of such source code.

 

19



--------------------------------------------------------------------------------

EXECUTION COPY

 

(o) To the Knowledge of the Company, no Company Software contains any “back
door,” “drop dead device,” “time bomb,” “Trojan horse,” “virus,” or “worm” (as
such terms are commonly understood in the software industry) or any other code
designed to (i) disrupt, disable, harm, or otherwise impede in any manner the
operation of, or provide unauthorized access to, a computer system or network or
other device on which such code is stored or installed or (ii) damage or destroy
any data or files without the user’s consent.

(p) No Company Software is subject to any “copyleft” or other obligation or
condition (including any obligation or condition under any “open source” license
such as the GNU Public License, Lesser GNU Public License, the wxWindows Library
License, or Mozilla Public License) that would require the disclosure, licensing
or distribution of any source code for the Company Software owned by the
Company.

(q) All Employees of the Company who have created or developed any Intellectual
Property or Intellectual Property Rights for the Company have signed written
agreements that are valid and enforceable, containing a confidentiality
provision protecting the Company’s confidential information and assigning to the
Company his or her Intellectual Property Rights developed within the scope of
his or her employment or engagement (as applicable) with the Company.

(r) Other than IP Contracts with third parties set forth in Part 2.12(c) and
Part 2.12(d) of the Company Disclosure Schedule and agreements with the
Company’s customers entered into in the ordinary course of business, the Company
is not bound by any agreement to indemnify any other person or entity for
intellectual property infringement, misappropriation, or similar claims.

(s) Neither the execution, delivery, or performance of this Agreement (or any of
the Related Agreements) nor the consummation by the Company of any of the
transactions contemplated by this Agreement (or any of the Related Agreements)
will, with or without notice or lapse of time, directly or indirectly result in
(i) a loss of, or encumbrance or restriction on any Intellectual Property or
Intellectual Property Rights owned by or used by the Company that are material
to the conduct of its business as presently being conducted, (ii) a breach of
any In-License, (iii) the grant, assignment, or transfer to any third party of
any license or other right or interest under, to, or in any of the Company
Intellectual Property.

2.13 Contracts.

(a) Except as set forth in Part 2.13(a) of the Company Disclosure Schedule, the
Company is not a party to nor is it bound by any written or oral:

(i) Contract with any present or former shareholder, partner, member other
equity holder, director, officer, employee or consultant or for the employment
of, performance of services by or payment of commissions to any Person,
including any consultant;

(ii) Contract with any labor union or other representative of employees;

 

20



--------------------------------------------------------------------------------

EXECUTION COPY

 

(iii) Contract relating to the acquisition, transfer, use, development, sharing
or license of any Company Intellectual Property other than (A) licenses of
Intellectual Property in connection with the sales of Company Products or
services in the ordinary course of business consistent with past practice,
(B) end user software licenses that are generally available on standard terms
for less than US$5,000; and (C) contracts relating to technology and proprietary
assets immaterial to the Company’s business as presently conducted;

(iv) Contract relating to any material acquisition, issuance or transfer of any
securities (other than issuances of Company securities in connection with
connection with the Company’s share option scheme and employee equity
arrangements);

(v) Contract for the purchase of, or payment for, supplies, products or services
(A) from a Related Party or (B) involving (1) in any one case, US$25,000 or more
or (2) in the aggregate, US$50,000 or more;

(vi) Contract to sell or supply products or to perform services, (A) to or for a
Related Party or (B) involving (1) in any one case, US$25,000 or more or (2) in
the aggregate, US$50,000 or more;

(vii) Contract creating or involving any agency relationship, distribution
arrangement or franchise relationship;

(viii) Contract relating to the lease of or license to enter any Real Property;

(ix) Contract relating to the lease of any equipment used by the Company;

(x) note, debenture, bond, conditional sale agreement, equipment trust
agreement, loan agreement or other contract or commitment for the borrowing or
lending of money (including, without limitation, loans to or from present or
former shareholders, partners, members, other equity holders, officers,
directors, employees or any member of their immediate families);

(xi) Contract relating to the creation of an Encumbrance (other than a Permitted
Encumbrance) with respect to any asset of the Company or involving or
incorporating any indemnity or surety arrangement, guaranty, security agreement,
pledge, performance or completion bond or pursuant to which the Company
otherwise undertakes the indebtedness of any other Person;

(xii) Contract creating or relating to any partnership or joint venture or any
sharing of revenues, profits, losses, costs or liabilities;

(xiii) Contract involving Tax sharing;

(xiv) Contract relating to a charitable or political contribution;

 

21



--------------------------------------------------------------------------------

EXECUTION COPY

 

(xv) Contract for any individual capital expenditure in excess of US$25,000, or
US$50,000 in the aggregate;

(xvi) Contract imposing any restriction on the Company’s right or ability (A) to
compete with any other Person, (B) to acquire any product or other assets or any
services from any other Person, to sell any amount of product or other assets
to, or perform any services for any other Person, or (C) to develop or
distribute any technology, nor, to the Knowledge of the Company, is any officer
or employee of the Company subject to any such Contract, other than with the
Company;

(xvii) Contract not made in the ordinary course of business; or

(xviii) Contract not otherwise listed in Part 2.13(a) of the Company Disclosure
Schedule that (A) continues over a period of more than twelve (12) months from
the date hereof, (B) exceeds US$25,000 in value and (C) may not be terminated by
the Company (without penalty) within 30 days after the delivery of a termination
notice by the Company.

Contracts in the respective categories described in clauses (i) through
(xviii) of this Section 2.13 are referred to in this Agreement as “Material
Contracts”.

(b) The Company has provided Purchaser with true, correct and complete copies of
all written Material Contracts. Part 2.13(b) of the Company Disclosure Schedule
provides an accurate description of the terms of each Material Contract that is
not in written form. Each Material Contract is valid and in full force and
effect and is enforceable in accordance with its terms.

(c) Except as set forth in Part 2.13(c) of the Company Disclosure Schedule:

(i) The Company has not violated or breached, or committed any default under,
any provision of any Material Contract, and, to the Knowledge of the Company, no
other Person has violated or breached, or committed any default under, any
provision of any Material Contract;

(ii) No event has occurred, and no circumstance or condition exists, that (with
or without notice or lapse of time) will, or could reasonably be expected to,
(A) result in a violation or breach of any provision of any Material Contract,
(B) give any Person the right to declare a default or exercise any remedy under
any Material Contract, (C) give any Person the right to accelerate the maturity
or performance of any Material Contract, or (D) give any Person the right to
cancel, terminate or modify any Material Contract;

(iii) The Company has not received any notice or other communication regarding
any actual or possible violation or breach of, or default under, any Material
Contract that has not been resolved; and

(iv) The Company has not waived any of its rights under any Material Contract.

 

22



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) No Person is renegotiating, or has a right (absent any default or breach of
a Material Contract) pursuant to the terms of any Material Contract to
renegotiate, any amount paid or payable to the Company under any Material
Contract or any other material term or provision of any Material Contract.

(e) The Company Contracts collectively constitute all of the Contracts necessary
to enable the Company to conduct its business substantially in the manner in
which its business is being conducted as of the date hereof and as of
immediately prior to the Closing.

(f) Except as disclosed in Part 2.13(f) of the Company Disclosure Schedule, with
respect to each Material Contract, the Material Contract will continue to be
valid, binding, enforceable, and in full force and effect on identical terms
immediately following the consummation of the transactions contemplated by this
Agreement and the Related Agreements, and the consummation of the transactions
contemplated hereby and thereby shall not result in any payment or payments
becoming due from the Company to any Person or give any Person the right to
terminate or alter the provisions of such Material Contract. The consummation of
the transactions described herein will not affect any of the Material Contracts
in a manner that could reasonably be expected to result in a Company Material
Adverse Effect.

2.14 Customers; Accounts Payable.

(a) Part 2.14(a) of the Company Disclosure Schedule identifies each Person that
has committed (whether oral or written and whether pursuant to an agreement or
purchase order or otherwise) to purchase products or services with a dollar
value of US$25,000 or more from the Company, and sets forth for each such Person
the quantities or amounts of such products or services that such Person has
committed to purchase (the “Purchase Commitments”) and whether such commitment
is oral or written. The Company has provided to Purchaser true and complete
copies of all documents evidencing such Purchase Commitments. All such Purchase
Commitments are in full force and effect, have not been withdrawn, amended,
modified or terminated and, if accepted and performed by the Company prior to
any such withdrawal, amendment, modification or termination, are enforceable by
the Company and, upon consummation of the Transactions, will be enforceable by
Purchaser, against the other party to such Purchase Commitments. No fact,
condition or circumstance exists that would give any party the right to
withdraw, amend, modify or terminate any Purchase Commitment and no Person has
given any notice to the Company, and the Company has no knowledge, that any
Person intends to withdraw, amend, modify or terminate any Purchase Commitment.

(b) Part 2.14(b) of the Company Disclosure Schedule provides an accurate and
complete breakdown and aging of the Company’s accounts payable as of the Balance
Sheet Date. Part 2.14(b) of the Company Disclosure Schedule accurately
identifies, and provides an accurate and complete breakdown of the amounts paid
to, each supplier or other Person (other than Employees) that received more than
$50,000 from the Company during 2006, 2007 or 2008.

2.15 Liabilities. Except (i) as not required in accordance with GAAP to be
reflected or reserved against in the Company Financial Statements, (ii) as and
to the extent reflected or reserved against in the Company Financial Statements
(including the notes thereto), (iii) as set forth in Part 2.15 of the Company
Disclosure Schedule or (iv) as incurred in the

 

23



--------------------------------------------------------------------------------

EXECUTION COPY

 

ordinary course of business since the Balance Sheet Date, the Company does not
have any material direct or indirect debts, liabilities, claims, losses,
damages, deficiencies, costs, expenses or obligations (whether absolute,
accrued, known or unknown, contingent or otherwise) of any nature whatsoever
(including, without limitation, obligations under capital leases or any unfunded
obligations as required for funding on an ongoing basis under any Plan or
arrangement or any uninsured liabilities resulting from failure to comply with
any applicable Legal Requirement). The Company does not have any off-balance
sheet liabilities.

2.16 Compliance with Legal Requirements; Governmental Authorizations.

(a) The Company is, and has at all times been, in material compliance with all
applicable Legal Requirements. The Company has not received any notice or other
communication from any Governmental Body regarding any actual or possible
violation of, or failure to comply with, any material Legal Requirement. To the
Knowledge of the Company, no Governmental Body has proposed or is considering
any Legal Requirement that, if adopted or otherwise put into effect, would
reasonably be expected to have an adverse effect on the Company’s business,
condition, assets, liabilities, operations, financial performance, net income or
prospects.

(b) Part 2.16(b) of the Company Disclosure Schedule identifies each Governmental
Authorization held by the Company and the Company has delivered to Purchaser
accurate and complete copies of all Governmental Authorizations identified in
Part 2.16(b) of the Company Disclosure Schedule. The Governmental Authorizations
identified in Part 2.16(b) of the Company Disclosure Schedule are valid and in
full force and effect, collectively constitute all Governmental Authorizations
necessary to enable the Company to conduct its business in the manner in which
its business is currently being conducted and will continue in full force and
effect immediately following the Closing. The Company is in substantial
compliance with the terms and requirements of the respective Governmental
Authorizations identified in Part 2.16(b) of the Company Disclosure Schedule.
The Company has not received any notice or other communication from any
Governmental Body regarding (i) any actual or possible violation of or failure
to comply with any material term or requirement of any Governmental
Authorization or (ii) any actual or possible revocation, withdrawal, suspension,
cancellation, termination or modification of any material Governmental
Authorization.

2.17 Tax Matters.

(a) General.

(i) All notices, returns (including any land transaction returns), reports,
accounts, computations, statements, assessments and registrations and any other
necessary information submitted by the Company to any Taxation Authority for the
purpose of Taxation have been made on a proper basis, were submitted within
applicable time limits, were accurate and complete in all material respects when
supplied and remain, to the Knowledge of the Company, accurate and complete in
all material respects. None of the above is, or, to the Knowledge of the
Company, is likely to be, the subject of any material dispute with any Taxation
Authority.

 

24



--------------------------------------------------------------------------------

EXECUTION COPY

 

(ii) All Taxation (whether of the UK or elsewhere), for which the Company has
been liable or is liable to account for, has been duly paid (insofar as such
Taxation ought to have been paid) and the Company will not become liable to pay
any Taxation as a result of any event occurring before Closing or income profits
or gains arising to or earned by the Company before Closing.

(iii) The Company has, within applicable time limits, maintained all records in
relation to Taxation as they are required by law to maintain.

(iv) The Company has complied within applicable time limits with all notices
served on them and any other requirements lawfully made of them by any Taxation
Authority.

(v) The Company has not made any payments representing installments of
corporation tax pursuant to the Corporation Tax (Installment Payments)
Regulations 1998 in respect of any current or preceding accounting periods and
is not under any obligation to do so.

(vi) The Company has not paid, within the past seven years ending on the
Agreement Date, any penalty, fine, surcharge or interest charged by virtue of
the TMA 1970 or any other Tax Statute.

(vii) All Taxation and national insurance deductible and payable under the
Pay-As-You-Earn system and/or any other Taxation Statute has, so far as is
required to be deducted, been deducted from all payments made (or treated as
made) by the Company. All amounts due to be paid to the relevant Taxation
Authority prior to the date of this Agreement have been so paid, including
without limitation all Tax chargeable on benefits provided for directors,
employees or former employees of the Company or any persons required to be
treated as such.

(viii) Proper records have been maintained in respect of all such deductions and
payments, and all applicable regulations have been complied with.

(ix) The Company is not involved in any dispute with any Taxation Authority and
has not, within the past 12 months, been subject to any visit, audit,
investigation, discovery or access order by any Taxation Authority. The Company
is not aware of any circumstances existing which make it likely that a
non-routine visit, audit, investigation, discovery or access order will be made
in the next 12 months.

(x) The Company Disclosure Schedule contains details of any concession,
agreement or other formal or informal arrangement (that is, an arrangement which
is not based on a strict interpretation of all relevant Taxation Statutes,
published extra-statutory concessions and published statements of practice) with
any Taxation Authority.

(xi) The Company Disclosure Schedule contains details of all transactions,
schemes or arrangements in respect of which the Company has been a party or has
otherwise been involved for which a statutory clearance application was made.
The Company Disclosure Schedule also contains copies of all relevant
applications for clearances and copies of

 

25



--------------------------------------------------------------------------------

EXECUTION COPY

 

all clearances obtained in connection with such transactions, schemes or
arrangements. All such clearances have been obtained on the basis of full and
accurate disclosure of all material facts and considerations relating thereto.
All such transactions, schemes or arrangements have been implemented strictly in
accordance with the terms of such clearances.

(xii) The Company is not, or will not become, liable to make to any Person
(including any Taxation Authority) any payment in respect of any liability to
Taxation which is primarily or directly chargeable against, or attributable to,
any other Person (other than the Company).

(xiii) The Company Financial Statements make full provision or reserve within
GAAP for any period ended on or before the date to which they were drawn up for
all Taxation assessed or liable to be assessed on the Company, or for which the
Company is accountable at that date, whether or not the Company has (or may
have) any right of reimbursement against any other person. Proper provision has
been made and shown in the Company Financial Statements for deferred taxation in
accordance with GAAP.

(b) Chargeable Gains. The book value shown in, or adopted for the purposes of,
the Company Financial Statements as the aggregate value of the assets of the
Company, on the disposal of which a chargeable gain or allowable loss could
arise, does not exceed the amount which on a disposal of the assets at the date
of this Agreement would be deductible, in each case, disregarding any statutory
right to claim any allowance or relief other than amounts deductible under
Section 38 of TCGA 1992.

(c) Capital Allowances.

(i) If the assets of the Company were disposed of at the Closing Date for their
book value as shown in, or adopted for the purpose of, the Company Financial
Statements, or for the value of consideration actually given for them on their
acquisition (if such assets were acquired since the Balance Sheet Date), no
balancing charge under CAA 2001 would be made on the Company.

(d) Distributions and Other Payments.

(i) No distribution or deemed distribution, within the meaning of Sections 209,
210 or 211 of ICTA 1988, has been made (or will be deemed to have been made) by
the Company, except dividends shown in the Company Audited Financial Statements,
and the Company is not bound to make any such distribution.

(ii) No rents, interest, annual payments or other sums of an income nature, paid
or payable by the Company or which the Company is under an existing obligation
to pay in the future, are or will be wholly or partially disallowable as
deductions, management expenses or charges in computing taxable profits for
Taxation purposes.

(iii) The Company has not, within the period of seven years preceding the
Closing Date, been engaged in, or been a party to, any of the transactions set
out in Sections 213 to 218 (inclusive) of ICTA 1988, nor has it made or received
a chargeable payment as defined in Section 218(1) of ICTA 1988.

 

26



--------------------------------------------------------------------------------

EXECUTION COPY

 

(e) Loan Relationships.

(i) All interests, discounts and premiums payable by the Company in respect of
its loan relationships (within the meaning of Section 81 of the Finance Act
1996) are eligible to be brought into account by the Company as a debit for the
purposes of Chapter II of Part IV of the Finance Act 1996 at the time, and to
the extent that such debits are recognized in the statutory accounts of the
Company.

(ii) The Company is not a party to a debtor relationship (within the meaning of
Section 103 of the Finance Act 1996) to which paragraph 2 of Schedule 9 to the
Finance Act 1996 applies or may apply.

(iii) The Company is not a party to a loan relationship made other than on arm’s
length terms. There are no circumstances in which paragraphs 11 and 11A of
Schedule 9 to the Finance Act 1996 could apply to require an adjustment of
debits and/or credits brought into account by the Company.

(iv) The Company has not been a party to a loan relationship which had an
unallowable purpose (within the meaning of paragraph 13 of Schedule 9 to the
Finance Act 1996).

(f) Close Companies. The Company is not, nor has it ever been a close company
within the meaning of Sections 414 and 415 of ICTA 1988.

(g) Intangible Assets. For the purposes of this paragraph (g), references to
intangible fixed assets means intangible fixed assets and goodwill within the
meaning of Schedule 29 to the Finance Act 2002 to which that Schedule applies.
References to an intangible fixed asset shall be construed accordingly.

(i) Part 2.17(g)(i) of the Company Disclosure Schedule sets out the amount of
expenditure on each of the intangible fixed assets of the Company and provides
the basis on which any debit relating to that expenditure has been taken into
account in the Company Financial Statements.

(ii) No claims or elections have been made by the Company under Part 7 of, or
paragraph 86 of Schedule 29 to, the Finance Act 2002 in respect of any
intangible fixed asset of the Company.

(iii) Since the Balance Sheet Date:

(1) the Company has not owned an asset which has ceased to be a chargeable
intangible asset in the circumstances described in paragraph 108 of Schedule 29
to the Finance Act 2002;

(2) the Company has not realized or acquired an intangible fixed asset for the
purposes of Schedule 29 to the Finance Act 2002; and

 

27



--------------------------------------------------------------------------------

EXECUTION COPY

 

(3) no circumstances have arisen which have required, or will require, a credit
to be brought into account by the Company on a revaluation of an intangible
fixed asset.

(h) Company Residence, Treasury Consents and Overseas Interests.

(i) The Company has, throughout the past seven years, been resident in the UK
for corporation tax purposes and has not, to the Knowledge of the Company, at
any time in the past seven years, been treated as resident in any other
jurisdiction for the purposes of any double taxation arrangements having effect
under Section 249 of the Finance Act 1994, Section 788 of ICTA 1988 or for any
other tax purpose.

(ii) The Company has not caused, permitted or entered into any of the
transactions specified in Section 765 of ICTA 1988 (migration of companies)
without the prior written consent of HM Treasury, or without having duly
provided the required information to HM Revenue & Customs (as appropriate).

(iii) The Company does not hold shares in a company which is not resident in the
UK and which would be a close company if it were resident in the UK in
circumstances such that a chargeable gain accruing to the company not resident
in the UK could be apportioned to the Company pursuant to Section 13 of TCGA
1992.

(iv) The Company is not holding, or has not held in the past seven years, any
interest in a controlled foreign company within Section 747 of ICTA 1988. The
Company does not have any material interest in an offshore fund as defined in
Section 759 of ICTA 1988.

(v) The Company has not had, nor within the last seven years has it had, a
permanent establishment outside the UK.

(vi) The Company is not an agent or permanent establishment of another company,
Person, business or enterprise for the purpose of assessing the company, Person,
business or enterprise to Taxation in the country of residence of the Company.

(i) Anti-Avoidance. All transactions or arrangements made by the Company have
been made on fully arm’s length terms. There are no circumstances in which
Section 770A of, or Schedule 28AA to, ICTA 1988 or any other rule or provision
could apply allowing any Taxation Authority to make an adjustment to the terms
on which such transaction or arrangement is treated as being made for Taxation
purposes, and no notice or enquiry has been made by any Taxation Authority in
connection with any such transactions or arrangements.

(j) Inheritance Tax.

(i) The Company has not:

(1) made any transfer of value within Sections 94 and 202 of IHTA 1984; or

 

28



--------------------------------------------------------------------------------

EXECUTION COPY

 

(2) received any value such that liability might arise under Section 199 of IHTA
1984; or

(3) been a party to associated operations in relation to a transfer of value as
defined by Section 268 of IHTA 1984.

(ii) There is no unsatisfied liability to inheritance tax attached to, or
attributable to, the Shares or any asset of the Company. None of them are
subject to any HM Revenue & Customs charge as mentioned in Section 237 and 238
of IHTA 1984.

(iii) No asset owned by the Company, nor the Shares, are liable to be subject to
any sale, mortgage or charge by virtue of Section 212(1) of IHTA 1984.

(k) Value Added Tax.

(i) The Company is a taxable Person and is registered for the purposes of VAT.
The Company is not, nor has it been in the period of six years ending with the
Closing Date, a member of a group of companies for VAT purposes.

(ii) The Company is registered, for the purposes of VAT, with monthly prescribed
accounting periods. Such registration, as is referred to this
Section 2.17(k)(ii) is not subject to any conditions imposed by or agreed with
HM Revenue & Customs. The Company is not (nor are there any circumstances by
virtue of which it may become) under a duty to make monthly payments on account
under the Value Added Tax (Payments on Account) Order 1993. The Company has
complied with all statutory provisions, rules, regulations, orders and
directions in respect of VAT.

(iii) All supplies made by the Company are taxable supplies. The Company has not
been, nor, to the Company’s Knowledge, will it be, denied full credit for all
input tax paid or suffered by it. All VAT paid or payable by the Company is
input tax as defined in Section 24 of the VATA 1994 and regulations made under
it.

(iv) No act or transaction has been effected in consequence of which the Company
is liable for any VAT arising from supplies made by another company. No
direction has been given by HM Revenue & Customs under Schedule 9A to the VATA
1994 as a result of which the Company would be treated for the purposes of VAT
as a member of a group.

(v) The Company does not own, or has at any time within the period of ten years
preceding the date of this Agreement owned, any assets which are capital items
subject to the capital goods scheme under Part XV of the VAT Regulations 1995.

(vi) The Company has not made any claim for any bad debt relief under Section 36
of the VATA 1994.

 

29



--------------------------------------------------------------------------------

EXECUTION COPY

 

(l) Stamp Duty, Stamp Duty Land Tax and Stamp Duty Reserve Tax.

(i) Any document that is necessary in proving the title of the Company to any
asset which is owned by the Company at the Closing Date, and each document which
the Company may wish to enforce or produce in evidence is, so far as required by
law, duly stamped for stamp duty purposes. No such documents which are outside
the UK would attract stamp duty if they were brought into the UK.

(ii) Neither entering into this Agreement nor Closing will result in the
withdrawal of any stamp duty or stamp duty land tax relief granted on or before
Closing Date which will affect the Company.

(iii) The Company Disclosure Schedule sets out full and accurate details of any
chargeable interest (as defined under Section 48 of the Finance Act 2003)
acquired or held by the Company before the Closing Date in respect of which the
Company is aware, or ought reasonably to be aware, that an additional land
transaction return will be required to be filed with a Taxation Authority and/or
a payment of stamp duty land tax made on or after the Closing Date.

(iv) The Company has complied in all material respects with the provisions of
Part IV of Finance Act 1986 (Stamp Duty Reserve Tax) and any regulations made
under such legislation.

(m) Tax Sharing. The Company is not bound by or party to any Taxation indemnity,
Taxation sharing or any Taxation allocation agreement in respect of which claims
against the Company would not be time barred.

(n) Capital Losses. No capital loss has accrued to the Company that is a loss
within the meaning of Section 8 or 16A of the Taxation of Capital Gain Act 1992.

(o) Exclusions. The Tax Warranties shall not apply to the extent that in respect
of any liability to Taxation of the Company:

(i) a provision or reserve in respect thereof is made in the Accounts; or

(ii) it would not have arisen but for a change after Closing in the accounting
bases upon which the Company values its assets (other than a change made in
order to comply with GAAP or any applicable Tax Statute); or

(iii) the Purchaser is compensated for any such matter under any other provision
of this Agreement; or

(iv) it would not have arisen but for a voluntary act or transaction carried out
by Purchaser or the Company after Closing being an act which:

(1) is not in the ordinary course of business; or

(2) could reasonably have been avoided; or

(3) the Company was not legally committed to do under a commitment that existed
on or before Closing; or

 

30



--------------------------------------------------------------------------------

EXECUTION COPY

 

(v) such liability arises or is increased as a result of a change in the law or
published administrative or revenue practice or interpretation announced and
coming into force on or after Closing or any subsequent increase in the rates of
Taxation in force at today’s date; or

(vi) such liability arises or is increased as a result of a failure or omission
of the Company or Purchaser to make any claim, election, surrender or disclaimer
or give any notice or consent after Closing the making, giving, or doing of
which was taken into account or assumed in the provision or reserve for Tax or
deferred Tax in the Accounts; or

(vii) such liability arises or is increased as a result of the winding up or a
change after Closing in the nature or conduct of a trade carried on by the
Company before Closing or a reduction or cessation of trade after Closing; or

(viii) such liability is stamp duty in respect of the purchase of the Shares
pursuant to this Agreement (except if and to the extent the Sellers’ portion of
any such Taxes, as set forth in Section 6.10, was not offset in calculating the
Aggregate Principal Amount of the Sellers Promissory Notes on the Closing Date);
or

(ix) such liability would not have arisen or been increased but for any claim,
election, surrender or disclaimer made or notice or consent made or given after
Closing by Purchaser or the Company other than any claim, election, surrender,
disclaimer, notice or consent assumed to have been made, given or done in
computing the amount of any allowance, provision or reserve in the Accounts.

2.18 Benefit Plans; Employees and Agents.

(a) Part 2.18(a) of the Company Disclosure Schedule identifies each employee
benefit plan and all salary, bonus, deferred compensation, incentive scheme,
stock purchase, stock option, restricted stock, severance pay, termination pay,
hospitalization, medical, life or other insurance, supplemental unemployment
benefits, welfare, profit-sharing, pension or retirement plan, program or
agreement (whether qualified or non-qualified, currently effective or
terminated, written or unwritten) (collectively, the “Plans”) currently
sponsored, maintained, contributed to or required to be contributed to by the
Company for the benefit of any current or former employee, director or
consultant of the Company (collectively, “Employee”).

(b) Since the Balance Sheet Date, no material changes have been made or promised
to the terms of employment, benefits or conditions of service of any Employee or
to benefits provided to any person engaged to any extent in the Company’s
business (now or in the past) or any dependants of such person or to the terms
of any agreement or arrangement (whether written or unwritten and whether
binding or not) with any trade union, employee representative or body of
employees or their representatives.

(c) No person is employed or engaged in the Company’s business (whether
temporarily or permanently and whether under a contract of service or contract
for services) other than the Employees, and the Employees are all employed by
the Company and work wholly or mainly in the Company’s business.

 

31



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) The Company has disclosed full and accurate particulars of the current terms
of employment or engagement and benefits of all Employees whether or not
recorded in writing, or implied by custom or practice or otherwise; and details
of all remuneration and benefits which the Employees or their dependants receive
or are entitled to receive (now or in the future).

(e) In respect of each of the Employees, the Company has: materially performed
all obligations and duties required to be performed by it, whether arising under
contract, statute, at common law or in equity; maintained adequate, suitable and
up to date records relating to the Employees; and paid to HM Revenue & Customs
and any other appropriate authority all taxes, National Insurance contributions
and other levies due in respect of the Employees on account of their employment
by the Company up to and including the Closing Date.

(f) With the exception of the Enterprise Management Incentive Scheme adopted by
the Board on 23 October 2001 (the “EMI Scheme”), the Company has established no
employee share or other incentive plans or arrangements, and nothing has been
done to undermine the tax-favored status of the EMI Scheme.

(g) All contracts of service or for services with any of the Employees or agents
of the Company are terminable by the Company at any time on three months’ notice
or less without compensation (other than for unfair dismissal or a statutory
redundancy payment). The Company has no liability other than for salary, wages,
commission or pension to or for the benefit of any person who is an Employee or
agent of the Company.

(h) There are no terms under which the Employees are employed and, to the
Knowledge of the Company, no event has occurred and no condition or circumstance
exists that could give rise to any claim for unlawful discrimination or unequal
pay.

(i) No Employee: has given or received notice to terminate employment or
engagement and, to the Knowledge of the Company, no Employee is entitled or
intends or is likely to terminate such employment or engagement as a result of
the parties entering into this Agreement or the consummation of the transactions
contemplated by this Agreement; has been off sick for a period of 21 working
days or more in any six-month period within the three years ending on the date
of this Agreement (whether or not consecutive), or is receiving or is due to
receive payment under any sickness or disability or permanent health insurance
scheme and, so far as the Company is aware, there are no such claims pending or
threatened; is on secondment, maternity or other statutory leave or otherwise
absent from work other than on normal annual leave or continuous sickness or
incapacity absence of less than 21 working days; or is subject to a current
disciplinary warning or procedure.

(j) The Company is not a party to any arrangements or promise to make or in the
habit of making ex gratia or voluntary payments on redundancies or payments by
way of bonus, pension, allowance or similar payments to any such persons.

 

32



--------------------------------------------------------------------------------

EXECUTION COPY

 

(k) There are no schemes or arrangements (whether legally enforceable or not)
for payment of pension, disability, or death benefit or similar schemes or
arrangements in operation or contemplated in respect of any of the Employees or
their dependants, or persons formerly employed or engaged in the Company’s
business or their dependants, under which the Purchaser or any of the owners for
the time being of the Company’s business or the assets or any part of them may
become liable to make payments or to provide equivalent benefits.

(l) The Company is not engaged or involved in any dispute, claim or legal
proceedings (whether arising under contract, common law, statute or in equity)
with any of the Employees or any other person currently or previously employed
by or engaged in the Company’s business or their dependants and, so far as the
Company is aware, there is no event which could give rise to such dispute, claim
or proceeding.

(m) The Company has not recognized any trade union or any other organization of
employees or their representatives in respect of any of the Employees.

2.19 Environmental Matters.

(a) The Company is in compliance in all material respects with all applicable
Environmental Laws, which compliance includes the possession by the Company of
all permits and other Governmental Authorizations required under applicable
Environmental Laws and compliance with the terms and conditions thereof. All
material Governmental Authorizations currently held by the Company pursuant to
Environmental Laws are identified in Part 2.19(a) of the Company Disclosure
Schedule. All applications required to have been filed by the Company for the
renewal or transfer of the Governmental Authorizations identified or required to
be identified in Part 2.19(a) of the Company Disclosure Schedule have been duly
filed on a timely basis with the appropriate Governmental Bodies, and each other
notice or filing required to have been given or made with respect to such
Governmental Authorizations has been duly given or made on a timely basis with
the appropriate Governmental Body.

(b) The Company has not received, at any time, any notice or other communication
(in writing), whether from a Governmental Body, citizens group, Employee or
otherwise, (i) that alleges that it is not in compliance with any Environmental
Law, (ii) regarding any actual, alleged, possible or potential obligation on the
part of the Company to undertake, or to bear all or any portion of the cost of,
any investigation, cleanup or remedial, corrective or response action of any
nature arising as a result of a breach of Environmental Law, (iii) that alleges
environmental claims, damages, penalties or losses, including bodily injury and
property damage claims.

(c) Part 2.19(c) of the Company Disclosure Schedule sets forth a list of all
documents (whether in hard copy or electronic form) that contain any
environmental reports, investigations and audits relating to premises currently
or previously owned or operated by the Company (whether conducted by or on
behalf of the Company or a third party, and whether done at the initiative of
the Company or directed by a Governmental Body or other third party) which were
issued or conducted during the past five years and which the Company has
possession of or access to. A complete and accurate copy of each such document
has been provided to the Purchaser.

 

33



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) To the Knowledge of the Company, no Materials of Environmental Concern have
been used, manufactured, generated, sold, handled, treated, transported, stored
or disposed by the Company, in breach of applicable Environmental Laws.

(e) To the Knowledge of the Company no Materials of Environmental Concern are
present at or have been released on or at any property owned, leased or
controlled by the Company in quantities that will trigger an environmental claim
by a Governmental Authority or third party, and to the knowledge of the Company
no underground storage tanks, above-ground storage tanks, asbestos-containing
materials, landfills or disposal areas are present on any such property.

2.20 Insurance.

(a) Part 2.20(a) of the Company Disclosure Schedule identifies all insurance
contracts or policies maintained by, at the expense of or for the benefit of the
Company, including the name of the insurer and the types and amounts of coverage
(collectively, the “Policies”), and the Company has delivered to Purchaser
accurate and complete copies of the Policies identified or required to be
identified on Part 2.20(a) of the Company Disclosure Schedule. All the Policies
are in full force and effect, all premiums with respect thereto covering all
periods up to the Closing Date have been paid or accrued, and the Company has
not received any notice or other communication regarding any actual or possible
(i) cancellation, invalidation or termination of any Policy or (ii) material
adjustment in the amount of premiums payable with respect to any Policy. The
coverage provided by the Policies complies with (i) applicable Legal
Requirements and (ii) the requirements that the Company maintain insurance under
all Material Contracts. The Company has not breached or otherwise failed to
perform in any material respect its obligations under any of the Policies nor
has the Company received any adverse notice from any of the insurers party to
the Policies with respect to any alleged breach or failure in connection with
any of the Policies which remains outstanding at Closing. Since January 1, 2006,
the Company has not been refused any insurance with respect to its assets or
operations, nor has coverage ever been limited by any insurance carrier to which
the Company has applied for any Policy or with which the Company has carried a
Policy. The Company is, and has at all times been, in compliance with all surety
bond requirements of Governmental Authorizations held by the Company or
otherwise set forth in applicable Legal Requirements or Contracts.

(b) Set forth in Part 2.20(b) of the Company Disclosure Schedule is a list of
all claims which have been made by the Company since January 1, 2005 under any
worker’s compensation, general liability, property or other insurance policy
applicable to the Company or any of its properties. Such claim information
includes the following information with respect to each accident, loss or other
event: (i) the identity of the claimant; (ii) the date of the occurrence;
(iii) the status as of the date hereof and (iv) the amounts paid or recovered to
date. Except as set forth in Part 2.20(b) of the Company Disclosure Schedule,
there are no pending or, to the Knowledge of the Company, threatened claims
under any insurance policy, and the Company has not received any notice or other
communication regarding any actual or possible rejection of any pending claim
under any insurance policy.

 

34



--------------------------------------------------------------------------------

EXECUTION COPY

 

2.21 Related Party Transactions.

(a) No Related Party has, and no Related Party has had at any time since
January 1, 2005, any direct or indirect interest in any material asset used in
or otherwise relating to the business of the Company;

(b) no Related Party is, or has been at any time since January 1, 2005, indebted
to the Company;

(c) since January 1, 2005, no Related Party has entered into, or has had any
direct or indirect financial interest in, any Material Contract, transaction or
business dealing involving the Company;

(d) to the Knowledge of the Company, no Related Party is competing, or has
competed at any time since January 1, 2006, directly or indirectly, with the
Company; and

(e) no Related Party has any claim or right against the Company (other than
rights to receive compensation for services performed as an Employee).

2.22 Legal Proceedings; Orders.

(a) Except as set forth in Part 2.22(a) of the Company Disclosure Schedule,
there is (i) no pending Legal Proceeding, and to the Knowledge of the Company,
no Person has threatened to commence any Legal Proceeding (A) against, affecting
or which involves the Company or any of the assets owned by the Company, any
Person whose liability the Company has or may have retained or assumed, either
contractually or by operation of law or any of the directors, officers,
employees or equity holders of the Company with respect to their activities as
such, any Plan or the assets of any Plan; or (B) that challenges, or that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with, the Transactions or (ii) to the Knowledge of the Company, no pending or
threatened Legal Proceeding against, affecting or which involves any assets used
or controlled by the Company. To the Knowledge of the Company, no event has
occurred and no claim or dispute exists that will, or that would reasonably be
expected to, give rise to or serve as a basis for the commencement of any such
Legal Proceeding.

(b) Except as set forth in Part 2.22(a) of the Company Disclosure Schedule, no
Legal Proceeding has ever been commenced by or has ever been pending against the
Company that has not been fully adjudicated or settled prior to the date of this
Agreement without liability to the Company that is likely to be incurred after
the date of this Agreement. The Company has delivered to Purchaser accurate and
complete copies of all pleadings, correspondence and other written materials to
which the Company has access and that relate to any Legal Proceeding identified
in the Company Disclosure Schedule.

(c) There is no Order to which the Company, or any of the assets owned or used
by it, is subject. To the Knowledge of the Company, no officer or other employee
of the Company is subject to any Order that prohibits such officer or other
employee from engaging in or continuing any conduct, activity or practice
relating to the Company’s business. To the Knowledge of the Company, there is no
proposed Order that, if issued or otherwise put into

 

35



--------------------------------------------------------------------------------

EXECUTION COPY

 

effect, (i) could have a Company Material Adverse Effect or an adverse effect on
the ability of the Company or any of its Representatives or shareholders to
comply with or perform any covenant or obligation under any of the Related
Agreements or (ii) could have the effect of preventing, delaying, making illegal
or otherwise interfering with the Transactions.

2.23 Company and Shareholder Action.

(a) The Board (at a meeting duly called and held in accordance with the Company
Constituent Documents) has (i) unanimously determined that the Transactions are
advisable and in the best interests of the Company and its members,
(ii) unanimously approved and adopted the Transactions and this Agreement,
(iii) unanimously recommended the adoption and approval of the Transactions and
this Agreement by the members of the Company and (iv) directed that this
Agreement be submitted for a vote by the members of the Company. The Company has
provided Purchaser with a certified copy of the Board resolutions adopting and
approving the Transactions and this Agreement.

(b) This Agreement and the Transactions were approved and ratified by the
affirmative vote of members of the Company holding at least 75% of the Company
Ordinary Shares issued and outstanding on the date of such vote (which such vote
was taken in compliance with all notice and other requirements contained in the
Company Constituent Documents). The affirmative vote of members of the Company
holding 50% of the Company Ordinary Shares issued and outstanding on the date of
such vote was the only vote of the members of the Company needed to approve the
Transactions and the principal terms of this Agreement. The Company has provided
Purchaser with a certified copy of the resolutions of the members of the Company
approving the Transactions and this Agreement.

2.24 Finder’s Fee; Transaction Costs. Other than as set forth in Part 2.24 of
the Company Disclosure Schedule, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of the
Company or any of the Sellers. All Transaction Costs which were not paid by the
Company at or prior to the Closing Date have been taken into account in
calculating the Aggregate Principal Amount of the Sellers Promissory Notes.

2.25 Certain Payments. Neither the Company, nor, to the Company’s Knowledge, any
Representative or other Person associated with or acting for or on behalf of the
Company, has at any time, directly or indirectly:

(a) used any corporate funds (i) to make any unlawful political contribution or
gift or for any other unlawful purpose relating to any political activity,
(ii) to make any unlawful payment to any governmental official or employee or
(iii) to establish or maintain any unlawful or unrecorded fund or account of any
nature;

(b) made any false or fictitious entry, or failed to make any entry that should
have been made, in any of the books of account or other records of the Company;

(c) made any payoff, influence payment, bribe, rebate, kickback or unlawful
payment to any Person;

 

36



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) performed any favor or used corporate funds in giving any gift which was not
deductible for federal income tax purposes;

(e) made any payment (whether or not lawful) to any Person, or provided (whether
lawfully or unlawfully) any favor or anything of value (whether in the form of
property or services, or in any other form) to any Person, for the purpose of
obtaining or paying for (i) favorable treatment in securing business, or
(ii) any other special concession; or

(f) agreed, committed, offered or attempted to take any of the actions described
in clauses (a) through (e) of this Section 2.25.

2.26 Full Disclosure. To the Knowledge of the Company, this Agreement and the
Company Disclosure Schedule do not (a) contain any warranty or information that
is false or misleading with respect to any material fact or (b) omit to state
any material fact necessary in order to make the warranties and information
contained herein and therein, in light of the circumstances under which such
warranties and information were or will be made or provided, not false or
misleading.

ARTICLE 3.

WARRANTIES OF THE SELLING SHAREHOLDERS

Each Selling Shareholder, severally (but not jointly) warrants on its own behalf
only, as of the date of this Agreement and as of the Closing Date, to and for
the benefit of the Purchaser, as follows:

3.1 Organization; Standing and Power. If a Selling Shareholder is an Entity,
such Selling Shareholder is duly organized (or incorporated as the case may be),
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, has all necessary power and authority to enter into and perform
its obligations under this Agreement. Such Selling Shareholder is not organized
or incorporated in or a resident or citizen of the United States or Singapore.

3.2 Authority; Binding Nature of Agreement. Such Selling Shareholder has all
requisite corporate or other power and authority and the capacity to execute and
deliver (or procure the delivery of) this Agreement and any Related Agreement to
which it is a party, to consummate the transactions contemplated hereby and
thereby and to take all other actions required to be taken by it pursuant to the
provisions hereof and thereof. The execution, delivery and performance of this
Agreement and any Related Agreement to which it is a party and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate or other action on the part of the Selling Shareholder,
and no other corporate or other action on the part of the Selling Shareholder is
necessary to authorize the execution, delivery and performance by the Selling
Shareholder of this Agreement and any Related Agreement to which the Selling
Shareholder is a party and to consummate the transactions contemplated hereby
and thereby. This Agreement has been duly executed and delivered by the Selling
Shareholder. This Agreement and any Related Agreement to which the Selling
Shareholder is a party constitutes (assuming due and valid authorization,
execution and

 

37



--------------------------------------------------------------------------------

EXECUTION COPY

 

delivery hereof and thereof by the other parties hereto and thereto, if any) the
valid and binding obligation of the Selling Shareholder, enforceable against the
Selling Shareholder in accordance with their respective terms, except as such
enforcement may be limited by any bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting creditors’ rights and
remedies generally and by general principles of equity, regardless of whether
enforcement is sought in a proceeding at law or in equity.

3.3 Ownership and Transfer of the Shares. Each Selling Shareholder is, in
respect of the Shares as set forth opposite such Selling Shareholder’s name on
Part 2.3(a) of the Company Disclosure Schedule, (a) the legal and beneficial
owner of those shares with full authority to transfer the legal and beneficial
interest in the Shares or (b) the beneficial owner of those Shares and has the
power to procure the transfer of those Shares by the legal owner, in each case,
free and clear of any and all Encumbrances. The Selling Shareholder has the
power, authority and capacity to sell, transfer, assign and deliver (or to
procure such sale, transfer, assignment and delivery of) such Shares as provided
in this Agreement, and such delivery will convey to Purchaser good and
marketable title to such Shares, free and clear of any and all Encumbrances.

3.4 Non-Contravention; Consents. The execution, delivery and performance of this
Agreement and the Related Agreements and the consummation of the transactions
contemplated hereby and thereby do not, directly or indirectly (with or without
notice or lapse of time):

(a) contravene, conflict with or result in a violation of any of the terms,
conditions or provisions of the organizational documents of such Selling
Shareholder if such Selling Shareholder is an Entity; or

(b) contravene, conflict with or result in a material violation of any Legal
Requirement or any Order, writ, injunction, judgment or decree to which such
Selling Shareholder or any of the assets owned, used or controlled by such
Selling Shareholder (including the Shares held by such Selling Shareholder) is
subject.

(c) Other than in connection with the Selling Shareholders’ exercise of the
Drag-Along Right, the Selling Shareholder is not required to obtain the Consent
of, make any filing with or provide any notification to, any Person or
Governmental Body in connection with the execution and delivery by such Selling
Shareholder of this Agreement, the performance by such Selling Shareholder of
its covenants and agreements under this Agreement and the consummation by such
Selling Shareholder of the transactions contemplated hereby.

3.5 No Other Agreements. Such Selling Shareholder does not have any legal
obligation, absolute or contingent, to any other Person to sell or otherwise
transfer the Shares held by such Selling Shareholder (other than pursuant to
this Agreement). Such Selling Shareholder is not subject to any voting agreement
with respect to a change of control of the Company or a right of first refusal
related to the Shares held by such Selling Shareholder.

 

38



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.6 Litigation. There is no action, claim, suit, proceeding or investigation
pending or, to Selling Shareholder’s Knowledge, threatened against or affecting
the Selling Shareholder or the Shares held by such Selling Shareholder, in each
case before any court or Governmental Body, that would reasonably be expected to
affect the ability of the Selling Shareholder to sell and transfer the Selling
Shareholder’s Shares or otherwise to consummate the transactions contemplated by
this Agreement at the Closing.

3.7 Finder’s Fees. Except as set forth on the Schedule of Company Transaction
Costs, no broker, finder, or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the Transactions based
upon arrangements made by or on behalf of the Selling Shareholder.

ARTICLE 4.

WARRANTIES OF PURCHASER AND PARENT

Purchaser and Parent, jointly and severally, warrant to the Company and each of
the Sellers, as of the date of this Agreement and as of the Closing Date, as
follows:

4.1 Corporate Existence and Power. Purchaser is a private company limited by
shares duly organized and validly existing under the laws of Singapore. Parent
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware. Each of Purchaser and Parent has all necessary
power and authority to carry on its business in the manner in which its business
is currently being conducted and is duly qualified to do business and is in good
standing in each jurisdiction in which the conduct of its business or the
ownership or leasing of its properties requires such qualification, except where
the failure to be so qualified would not have a material adverse effect on
Purchaser’s or Parent’s ability to complete the Transactions.

4.2 Authority; Binding Nature of Agreement. Each of Purchaser and Parent has all
right, power and authority to execute and deliver this Agreement and any Related
Agreements to which it is a party, to consummate the transactions contemplated
hereby and thereby and to take all other actions required to be taken by it
pursuant to the provisions hereof and thereof. The execution, delivery and
performance by each of Purchaser and Parent of this Agreement and each Related
Agreement to which it is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of Purchaser and Parent, as applicable, and no other action
on the part of Purchaser or Parent is necessary to authorize the execution,
delivery and performance by Purchaser or Parent of this Agreement or any Related
Agreement to which it is a party and to consummate the transactions contemplated
hereby and thereby. This Agreement has been duly executed and delivered by each
of Purchaser and Parent. This Agreement constitutes and, upon execution and
delivery thereof by Purchaser and Parent, each Related Agreement to which either
or both or them is a party will constitute (assuming due and valid
authorization, execution and delivery hereof and thereof by the other parties
hereto and thereto, if any) the legal, valid and binding obligation of Purchaser
and/or Parent, as applicable, enforceable against Purchaser and/or Parent, as
applicable, in accordance with its terms, except as such enforcement may be
limited by any bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting creditors’ rights and remedies generally
and by general principles of equity, regardless of whether enforcement is sought
in a proceeding at law or in equity.

 

39



--------------------------------------------------------------------------------

EXECUTION COPY

 

4.3 Non-Contravention; Consents. The execution, delivery and performance by
Purchaser and Parent of this Agreement and of each Related Agreement to which
either is a party or both of them are parties and the consummation of the
transactions contemplated hereby and thereby by Purchaser and Parent do not,
directly or indirectly (without notice or lapse of time):

(a) contravene, conflict with or result in a violation of any of the terms,
conditions or provisions of their respective organizational documents;

(b) contravene, conflict with or result in a violation of any Order, writ,
injunction, judgment or decree to which Purchaser or any of the assets owned,
used or controlled by Purchaser or Parent is subject or, to the Knowledge of
Purchaser and/or Parent, as applicable, give any Governmental Body or other
Person the right to challenge any of the transactions contemplated by this
Agreement or any of the Related Agreements or to exercise any remedy or obtain
any relief under, any Legal Requirement; or

(c) contravene, conflict with or result in a violation or breach of, or result
in a default under, any provision of any material Contract to which Purchaser or
Parent or any of the assets owned, used or controlled by them is subject, or
give any Person the right to (i) declare a default or exercise any remedy under
any such Contract, (ii) accelerate the maturity or performance of any such
Contract or (iii) cancel, terminate or modify any such Contract, in each case
solely to the extent that such contravention, violation or breach would
reasonably be expected to prevent, enjoin, alter or delay the transactions
contemplated by this Agreement or any of the Related Agreements.

4.4 Compliance with Legal Requirements. Purchaser and Parent each has complied
with all applicable Legal Requirements and Orders in connection with the
execution, delivery and performance of this Agreement and any Related Agreements
to which it is a party and the consummation of the transactions contemplated
hereby and thereby. No filing with, notice to or consent from any Person (other
than the parties hereto) is required in connection with the execution, delivery
or performance of this Agreement or any of the Related Agreements by Purchaser
and Parent or either of them or the consummation of the transactions
contemplated hereby and thereby by Purchaser and Parent or either of them.

ARTICLE 5.

PARENT GUARANTEE OF PURCHASER OBLIGATIONS

5.1 Guarantee of Purchaser Obligations. Purchaser is a direct subsidiary of
Parent, and Parent acknowledges that it will derive substantial benefit from the
Transactions. As consideration for the Selling Shareholders entering into this
Agreement and the Related Agreements and for the Selling Shareholders
consummation of the Transactions, Parent irrevocably and unconditionally
guarantees the due and punctual payment as, when and if due, of all sums payable
under (a) the Sellers Promissory Notes, on the terms and subject to the
conditions set forth in Section 1.6 hereof and such Sellers Promissory Notes,
and (b) the Contingent Consideration Note, on the terms and subject to the
conditions set forth in Section 1.7 hereof and such Contingent Consideration
Note, and the performance of Purchaser’s obligations pursuant to this Agreement
(collectively, the “Guaranteed Obligations”); provided, that the

 

40



--------------------------------------------------------------------------------

EXECUTION COPY

 

holders of the Sellers Promissory Notes and the Contingent Consideration Note to
whose benefit the guarantee pursuant to this Article 5 inures (each, a
“Guaranteed Party”) shall be required first to demand payment of the Guaranteed
Obligations from the Purchaser, and only if the Guaranteed Obligations are not
satisfied by the Purchaser within ten (10) Business Days shall the Guaranteed
Party demand payment of or assert a claim against Parent under this Article 5.
The guarantee set forth in this Article 5 may only be enforced on the terms set
forth herein and nothing set forth in this Article 5 shall confer or give or
shall be construed to confer or give to any Person other than the Guaranteed
Parties any rights or remedies against any Person other than the rights of the
Guaranteed Parties against Parent as expressly set forth herein. For the
avoidance of doubt, the Shareholders’ Representative shall be the sole party
authorized, on behalf of the Sellers, to enforce the guarantee set forth in this
Article 5 with respect to the Remaining Shareholder Promissory Note and the
Contingent Consideration Note. Notwithstanding anything to the contrary
contained in this Agreement, (y) to the extent the Purchaser is relieved of all
or any portion of the Guaranteed Obligations (i) pursuant to the terms of this
Agreement, the Sellers Promissory Notes or the Contingent Consideration Note,
(ii) by the satisfaction thereof, or (iii) in connection with any agreement
between the Purchaser or Parent, on the one hand, and a Guaranteed Party, on the
other hand, or (z) in the event the Purchaser or any Affiliate of the Purchaser
shall incur any Damages for which it is entitled to recovery under this
Agreement, then the Guaranteed Obligations shall be reduced by an amount equal
to the amount of any such reduction or claim.

ARTICLE 6.

COVENANTS OF THE PARTIES

6.1 Access to Information.

(a) During the period from the Agreement Date until the earlier to occur of
(i) the Closing Date or (ii) the termination of this Agreement pursuant to
Article 8 (the “Pre-Closing Period”), subject to compliance with applicable
Legal Requirements (including antitrust, anti-competition and similar fair trade
laws), the Company shall, and shall cause its Representatives to, provide
Purchaser and Purchaser’s Representatives with (i) reasonable access during
normal business hours to personnel and assets and to all existing books,
records, Tax Returns, contracts, work papers and other documents and information
relating to the Company; and (ii) copies of such existing books, records, Tax
Returns, work papers and other documents and information relating to the
Company, and with such additional financial, operating and other data and
information regarding the Company, as Purchaser may reasonably request.

(b) No information or knowledge obtained in any investigation in accordance with
this Section 6.1 or otherwise shall affect or be deemed to modify any warranty
contained herein, the conditions to the obligations of the parties hereto to
consummate the transactions contemplated by this Agreement or any party’s rights
hereunder (including rights under Article 9).

 

41



--------------------------------------------------------------------------------

EXECUTION COPY

 

6.2 Operation of the Company’s Business.

(a) During the Pre-Closing Period, the Company shall: (i) conduct its business
and operations (A) in the ordinary course and in accordance with past practices,
and (B) in compliance with all applicable Legal Requirements and the
requirements of all Company Contracts; (ii) use reasonable efforts to maintain
and preserve intact its current business organization, keep available the
services of its current officers and employees and maintain its business
relations with all suppliers, customers, landlords, creditors, licensors,
licensees, employees and other Persons having business relationships with the
Company; (iii) provide all notices, assurances and support required by any
Contract relating to any Intellectual Property in order to ensure that no
condition under such Contract occurs which could result in, or could increase
the likelihood of, any transfer or disclosure by the Company of any Intellectual
Property; (iv) keep in full force and effect (with the same scope and limits of
coverage) all insurance policies in effect as of the Agreement Date covering
material assets of the Company; and (v) take no action that would adversely
affect or materially delay the ability of the parties to obtain any necessary
approvals of any Governmental Body required for the Transactions or to perform
its covenants and agreements under this Agreement or to complete the
Transactions.

(b) During the Pre-Closing Period, except as set forth in Part 6.2(b) of the
Company Disclosure Schedule, the Company shall not (without the prior written
consent of Purchaser):

(i)        (A) declare, accrue, set aside or pay any dividends on, or make any
other distributions (whether in cash, stock or property) in respect of, any of
its share capital or other equity or voting interests; (B) split, combine or
reclassify any of its share capital or other equity or voting interests, or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for any of its share capital or other equity or voting
interests, (C) purchase, redeem or otherwise acquire any of its share capital,
equity interests or any other securities of any Entity or any options, warrants,
calls or rights to acquire any such shares, equity interests or other securities
(including any options or shares of restricted stock except pursuant to
forfeiture conditions of such restricted stock), or (D) take any action that
would result in any change of any term (including any conversion price thereof)
of any debt security of the Company;

(ii) issue or sell any additional share capital of the Company or securities
convertible into or exercisable for such share capital, or issue or grant any
options, warrants, calls, subscription rights or other rights of any kind to
acquire additional share capital of the Company;

(iii) amend or permit the adoption of any amendment to the Company Constituent
Documents, or effect, become a party to or authorize any recapitalization,
reclassification of shares, stock split, reverse stock split or similar
transaction;

(iv) except as required by applicable Legal Requirements, adopt or enter into
any collective bargaining agreement or other labor union Contract applicable to
the employees;

(v) adopt a plan of complete or partial liquidation or dissolution or
resolutions providing for or authorizing such a liquidation or a dissolution;

 

42



--------------------------------------------------------------------------------

EXECUTION COPY

 

(vi) form any Subsidiary or acquire any equity interest or other interest in any
other Entity;

(vii) make any capital expenditure outside the ordinary course of business
consistent with past practices or make any single capital expenditure in excess
of US$10,000; provided, however, that the maximum amount of all capital
expenditures made on behalf of the Company during the Pre-Closing Period shall
not exceed US$25,000 in the aggregate;

(viii) enter into or become bound by, or permit any of the assets owned or used
by it to become bound by, any Contract which, if entered into prior to the date
of this Agreement, would have been a Material Contract, or amend or terminate,
or waive or exercise any material right or remedy under, any Material Contract;

(ix) acquire, lease or license any right or other asset from any other Person or
sell or otherwise dispose of, or lease or encumber, any right or other asset to
any other Person (except in each case for assets acquired, leased, licensed,
encumbered or disposed of by the Company in the ordinary course of business
consistent with past practices and not having a value, or not requiring payments
to be made or received, in excess of US$10,000 individually, or US$25,000 in the
aggregate), or waive or relinquish any material right;

(x) repurchase, prepay or incur any indebtedness or guarantee any indebtedness
of another Person, guarantee any debt securities of another Person, enter into
any “keep well” or other agreement to maintain any financial statement condition
of another Person or enter into any arrangement having the economic effect of
any of the foregoing;

(xi) make any loans, advances or capital contributions to, or investments in,
any other Person, except for customary travel advances to employees;

(xii) increase in any manner the compensation or benefits of, or pay any bonus
to, any employee, officer, director or independent contractor of the Company,
except for increases, or bonuses made, in the ordinary course of business
consistent with past practices for any employee or independent contractor of the
Company (other than executive officers or members of the boards of directors of
the Company) that were communicated to such employee or independent contractor
prior to the Agreement Date;

(xiii) except as required to comply with applicable Legal Requirements or a
Company Employee Plan in effect on the Agreement Date, (A) pay to any employee,
officer, director or independent contractor of the Company any benefit not
provided for under any Company Employee Plan in effect on the Agreement Date,
(B) grant any awards under any Company Employee Plan (including the grant of
options, stock appreciation rights, stock based or stock related awards,
performance units or restricted stock or the removal of existing restrictions in
any Company Employee Plan or awards made thereunder), (C) take any action to
fund or in any other way secure the payment of compensation or benefits under
any Company Employee Plan, (D) take any action to accelerate the vesting or
payment of any compensation or benefit under any Company Employee Plan,
(E) adopt, enter into or amend any employment agreement other than offer letters
entered into with new employees in the ordinary course of

 

43



--------------------------------------------------------------------------------

EXECUTION COPY

 

business consistent with past practices that provide, except as required by
applicable Legal Requirements, for “at will employment” with no severance
benefits, or (F) make any material determination under any Company Employee Plan
that is inconsistent with the ordinary course of business consistent with past
practices;

(xiv) hire any new employee, dismiss any employee, promote any employee, or
engage any independent contractor whose relationship may not be terminated by
the Company on thirty (30) days’ notice or less;

(xv) except as required by GAAP or applicable Legal Requirements, change its
fiscal year, revalue any of its material assets or make any changes in financial
or Tax accounting methods, principles or practices;

(xvi)      (A) fail to accrue a reserve in its books and records and financial
statements in accordance with past practices for Taxes payable by the Company,
(B) settle or compromise any Legal Proceeding relating to any material Tax, or
(C) revoke any material Tax election;

(xvii)    (A) pay, discharge, settle or satisfy any material claims, liabilities
or obligations (whether absolute, accrued, asserted or unasserted, contingent or
otherwise), other than the payment, discharge, settlement or satisfaction in the
ordinary course of business consistent with past practices or as required by
their terms as in effect on the Agreement Date of claims, liabilities or
obligations (i) reflected or reserved against in the Unaudited Interim Financial
Statements (or the notes thereto), (ii) incurred since the date of such
financial statements in the ordinary course of business consistent with past
practices or (iii) Transaction Costs or (B) commence any Legal Proceeding;
provided, that prior to the Closing the Company shall pay, discharge, settle or
satisfy those liabilities reflected on Part 1.6(a) of the Company Disclosure
Schedule to the extent possible in order to deliver the Company on a zero-cash
basis at the Closing;

(xviii) enter into any material transaction or take any other material action
outside the ordinary course of business and inconsistent with past practices;

(xix) enter into any new line of business that is material to the Company or
change its operating policies that are material to the Company, except as
required by applicable Legal Requirements, regulations or policies imposed by
any Governmental Body;

(xx) transfer or license to any Person any Intellectual Property other than
non-exclusive licenses of Intellectual Property granted in connection with sales
of Company Products or services to customers in the ordinary course of business
consistent with past practice;

(xxi) enter into any operating lease requiring lease payments in excess of
US$10,000; or

(xxii) acquire or agree to acquire by merging or consolidating with, or by
purchasing the assets of, or by any other manner, any business or any company,
partnership, association or other business organization or division thereof, or
otherwise acquire or agree to acquire any assets which are material,
individually or in the aggregate, to the Company.

 

44



--------------------------------------------------------------------------------

EXECUTION COPY

 

6.3 No Solicitation.

(a) During the Pre-Closing Period, the Company and the Selling Shareholders each
shall not, directly or indirectly, through any officer, director, employee,
representative or agent of the Company or such Selling Shareholder or otherwise,
(i) solicit, initiate, or encourage any inquiries or proposals that constitute,
or would reasonably be expected to lead to, a proposal or offer for an
Acquisition Transaction involving the Company other than the Transactions (any
of the foregoing inquiries or proposals an “Acquisition Proposal”); (ii) engage
or participate in negotiations or discussions concerning, or provide any
non-public information to any Person or entity relating to, any Acquisition
Proposal; or (iii) agree to, enter into, accept, approve or recommend any
Acquisition Proposal. The Company and each of the Selling Shareholders have
terminated any pending discussions or negotiations relating to an Acquisition
Proposal and each warrants that the Company and such Selling Shareholder, as
applicable, had the legal right to terminate such discussions without payment of
any fee or other penalty.

(b) The Company shall notify Purchaser immediately (and no later than 48 hours)
after receipt by the Company or a Selling Shareholder (or their respective
advisors) of any Acquisition Proposal or any request for nonpublic information
in connection with an Acquisition Proposal or for access to the properties,
books or records of the Company by any Person or entity that informs the Company
that it intends to make, or has made, an Acquisition Proposal. Such notice shall
be made in writing and shall indicate in reasonable detail the identity of the
offeror and the material terms and conditions of such proposal, inquiry or
contact.

6.4 Termination of Company Rights. The Company shall cause all options, warrants
or other rights to purchase share capital of the Company to be cancelled and
terminated prior to the Closing in compliance with the underlying instrument or
plan, all other applicable Company Contracts, the Company Constituent Documents,
and all applicable Legal Requirements and without liability to the Company, the
Purchaser or any of their respective Affiliates after the Closing. The Company
shall provide the Purchaser with a reasonable and timely opportunity to review
and comment on any documentation or correspondence related to the termination
and cancellation of Company Rights. Purchaser’s review and approval of such
documentation shall not alter its right to recover for Damages suffered by it
under Article 9 of this Agreement or any of the warranties of the Company or the
Selling Shareholders set forth in this Agreement.

6.5 Exercise of Drag-Along Right. Within one (1) Business Day following the date
of this Agreement (the “Notice Date”), the Selling Shareholders shall exercise
their Drag-Along Right, and the Company shall send a notice to each of the
Remaining Shareholders notifying them of such exercise, in each case, in
accordance with Sections 7.5 through 7.8 of the Company’s New Articles of
Association. In the event that any Remaining Shareholder does not comply with
the terms of the notice sent by the Company and agree to sell his, her or its
Shares (such shares, the “Defaulting Shares”) to the Purchaser pursuant to the
terms of this Agreement, the Board shall authorize some person to execute and
deliver to the Purchaser, on behalf of each holder of Defaulting Shares, the
necessary Stock Transfer Form on the terms set forth in the Company’s Articles
of Association.

 

45



--------------------------------------------------------------------------------

EXECUTION COPY

 

6.6 Third Party Notices. On or before the Notice Date, the Company shall send a
notice to Noble Venture Finance I Limited (“NVF I”) and Noble Venture Finance II
Limited (“NVF II”), pursuant to that certain Facility Agreement, dated August 8,
2005, between the Company and NVF I and that certain Facility Agreement, dated
May 30, 2008, between the Company and NVF II, respectively, regarding the
conditionality of the Transactions, in each case in accordance with the terms of
the applicable agreement and in such form as may be reasonably acceptable to the
Purchaser.

6.7 Notification of Certain Matters; Updated Company Disclosure Schedule. During
the Pre-Closing Period, each of the Purchaser, the Company and the Selling
Shareholders agree to give prompt notice to each other, of (i) the occurrence or
non-occurrence of any event the occurrence or non-occurrence of which could
reasonably be expected to cause any of such party’s warranties contained in this
Agreement to be untrue or inaccurate in all material respects after the date
hereof and (ii) any failure on its part to comply with or satisfy in all
material respects any covenant, condition, or agreement to be complied with or
satisfied by it hereunder. The Company also shall be entitled to deliver at
Closing an updated version of the Company Disclosure Schedule setting forth any
matter described in clause (i) of the preceding sentence. It is expressly
understood that the delivery of any notice or of an updated version of the
Company Disclosure Schedule pursuant to this Section 6.7 shall not limit or
otherwise affect the remedies available hereunder to the party receiving such
notice or such updated version of the Company Disclosure Schedule, and such
notice or updated version of the Company Disclosure Schedule shall not be
considered for purposes of determining whether the condition set forth in
Section 7.2(a)(i) has been satisfied or in determining whether any warranty has
been breached or is inaccurate for purposes of Section 9.2(a)(i), and such
determinations shall be made based solely on the Company Disclosure Schedule
delivered to Purchaser on the date of this Agreement.

6.8 Confidentiality. The parties acknowledge that the Company and the Purchaser
have previously executed a Confidentiality Agreement, dated May 17, 2008 (the
“Confidentiality Agreement”), which Confidentiality Agreement is hereby
incorporated herein by reference and shall continue in full force and effect in
accordance with its terms.

6.9 Public Disclosure. Unless otherwise permitted by this Agreement, the Company
and the Selling Shareholders shall consult with the Purchaser before issuing any
press release or otherwise making any public statement or making any other
public (or non-confidential) disclosure (whether or not in response to an
inquiry) regarding the terms of this Agreement and the Transactions, and neither
the Company nor the Selling Shareholders shall issue any such press release or
make any such statement or disclosure without the prior approval of the
Purchaser (which approval shall not be unreasonably withheld), except as may be
required by law or by any regulatory or governmental body to which a party is
subject, including the London Stock Exchange, the Takeover Panel or the UK
Listing Authority.

6.10 Payment of Stamp Duty. The Sellers, on the one hand, and Purchaser, on the
other hand, shall each pay 50% of the Stamp Duty payable on the transfer of the
Shares to Purchaser; provided, that the Sellers’ portion of such Stamp Duty
shall be deducted in calculating the Aggregate Principal Amount of the Sellers
Promissory Notes on the Closing Date. Purchaser shall file all necessary
documentation and Tax Returns with respect to payment of such Stamp Duty.

 

46



--------------------------------------------------------------------------------

EXECUTION COPY

 

6.11 Corporation Tax Returns

(a) The Company shall prepare the Company’s corporation tax returns for the
periods ended on or prior to Closing and deal with all matters and
correspondence relating thereto. All such returns shall be submitted in draft
form to the Shareholders’ Representative or his duly authorised agent for
comments. The Shareholders’ Representative shall comment within a reasonable
period of time of such submission and the Company shall adopt any reasonable
comments and include them in the return(s).

(b) The Company shall liaise with the Shareholders’ Representative in the event
of an enquiry which may be raised in respect of the said returns, and reflect
the Shareholders’ Representative’s reasonable comments in any correspondence,
negotiations or other contact with the Taxation Authority in respect of such
enquiry.

6.12 Minority Shareholder SPA. During the Pre-Closing Period, the Company shall
use all reasonable endeavors to ensure that each Remaining Shareholder duly
execute and deliver the Minority Shareholder SPA prior to the Closing.

ARTICLE 7.

CLOSING CONDITIONS

7.1 Conditions to Obligation of Each Party to Effect the Transactions. The
respective obligations of each party to effect the transactions contemplated by
this Agreement shall be subject to the satisfaction at or prior to the Closing
Date that, there is no temporary restraining order, preliminary or permanent
injunction, or other order issued by any court of competent jurisdiction or
other legal restraint or prohibition preventing the consummation of the Sale
contemplated hereby in effect, and no litigation by any Governmental Body
seeking any of the foregoing shall have been commenced and be pending. There
shall not be any action taken, or any statute, rule, regulation, or order
enacted, entered, enforced, or deemed applicable to the Transactions that makes
the consummation of the Transactions illegal.

7.2 Additional Conditions to Obligations of Purchaser. The obligations of
Purchaser to effect the Transactions are also subject to the following
conditions:

(a) Warranties of the Company; Performance of Obligations.

(i) Each of the warranties of the Company set forth herein shall be true,
correct and complete in all material respects (except for any such warranties
which are qualified by their terms by a reference to materiality or Company
Material Adverse Effect, which warranties as so qualified shall be true and
correct in all respects) as of the date hereof and as of the Closing Date, with
the same effect as if made at and as of such time (except to the extent
expressly made as of an earlier date, in which case, as of such date);

(ii) each of the terms, covenants, agreements and conditions set forth herein to
be performed, complied with or satisfied by the Company on or prior to the
Closing Date shall have been duly performed, complied with or satisfied in all
material respects; and

 

47



--------------------------------------------------------------------------------

EXECUTION COPY

 

(iii) a certificate to the foregoing dated as of the Closing Date and signed by
the Chief Executive Officer of the Company shall have been delivered to
Purchaser.

(b) Warranties of the Selling Shareholders; Performance of Obligations.

(i) Each of the warranties of the Selling Shareholders set forth herein shall be
true, correct and complete in all material respects (except for any such
warranties which are qualified by their terms by a reference to materiality,
which warranties as so qualified shall be true and correct in all respects) as
of the date hereof and as of the Closing Date, with the same effect as if made
at and as of such time (except to the extent expressly made as of an earlier
date, in which case as of such date); and

(ii) each of the terms, covenants, agreements and conditions set forth in this
Agreement to be performed, complied with or satisfied by the Selling
Shareholders on or prior to the Closing Date shall have been duly performed,
complied with or satisfied in all material respects.

(c) Officer’s Certificate. Purchaser shall have received a certificate, executed
by the Chief Executive Officer of the Company, which shall (i) certify to and
attach a copy of the then-current Certificate of Incorporation of the Company,
issued by the Registrar of Companies for England and Wales and certified by a
director of the Company, (ii) certify to and attach a copy of the resolutions of
the Board and/or the members of the Company, as applicable, evidencing the
adoption and approval of this Agreement and the Transactions, (iii) certify to
and attach a copy of the then-current Memorandum of Association of the Company,
(iv) certify to and attach a copy of the then-current Articles of Association of
the Company, and (v) attach a certificate of good standing issued by the
Registrar of Companies for England and Wales as of a date not more than five
calendar days prior to the Closing Date.

(d) Claims Regarding Share Ownership. There must not have been made or
threatened by any Person (other than a Seller) any claim (other than claims that
have been validly withdrawn or waived in writing with full and final release of
the Company in respect of any liability associated with such claim) asserting
that such Person (i) is the holder or the beneficial owner of, or has the right
to acquire or obtain beneficial ownership of, any stock of, or any other voting
equity, or ownership interest in, the Company or (ii) is entitled to all or any
portion of the consideration payable for the Shares.

(e) Closing Documentation. Purchaser shall have received (i) the Estimated
Balance Sheet, (ii) the Estimated Closing Indebtedness, (iii) the Schedule of
Company Transaction Costs and (iv) the Closing Certificate, and the assignment
agreements referenced in Section 1.5 shall remain in full force and effect.

(f) Shareholder List. The Company shall have delivered to Purchaser for review a
detailed spreadsheet, in such form as may be reasonably requested by the
Purchaser, setting forth (i) the name and address of each Seller, as well as the
number of Company Ordinary Shares held of record by each such Seller, as of
immediately prior to the Closing Date, (ii) the percentage of the Note Payment
Amount and the Contingent Consideration to which each such Seller is entitled to
pursuant to Article 1 of this Agreement and (iii) wire transfer instructions or
other means and address of payment for each Seller.

 

48



--------------------------------------------------------------------------------

EXECUTION COPY

 

(g) Consents Obtained. All consents, waivers, approvals, authorizations, or
orders required to be obtained, and all filings required to be made, by the
Company as set forth on Schedule 7.2(g) of the Company Disclosure Schedule for
the authorization, execution, and delivery of this Agreement and the
consummation by it of the Transactions shall have been obtained and made by the
Company or by the Selling Shareholders and shall be in full force and effect.

(h) Material Adverse Effect. Since the date of this Agreement, there shall not
have been a Company Material Adverse Effect, and no event shall have occurred
that will, or could reasonably be expected to, have a Company Material Adverse
Effect;

(i) Retention of Key Employees. Each of the employees listed on Exhibit F shall
have agreed to an amendment of their respective existing employment agreements
effective upon the Closing Date and shall not have indicated their intent to the
Company to discontinue their employment with the Company following the Closing
Date.

(j) Company Option Plan. The Company Option Plan shall have been terminated.

(k) Director and Officer Resignations. Purchaser shall have received a written
resignation from each director and officer of the Company, in a form reasonably
acceptable to the Purchaser, effective as of the Closing Date. Each director of
the Company shall have executed and delivered to the Purchaser the appropriate
resignation forms to be filed with the Companies House in the UK.

(l) Absence of Intellectual Property Claims. There shall not be pending or
threatened any legal proceeding in which the scope, validity or enforceability
of any material Company Intellectual Property or material Intellectual Property
Right has been contested or challenged or alleging infringement or
misappropriation of any third party’s Intellectual Property Rights by the
Company.

(m) Termination of Engagement Letters. The Company shall have terminated that
certain Engagement Letter, dated December 4, 2007, between the Company and KBC
Peel Hunt Ltd. (“KBC”), as amended by that certain Letter Agreement, dated
July 18, 2008, between the Company and KBC, and that certain Engagement Letter,
dated May 22, 2008, between the Company and the Financial Advisor, and received
a payoff letter from each of KBC and the Financial Advisor in form and substance
reasonably acceptable to Purchaser.

(n) Absence of Liabilities. The sum of the Company’s outstanding Indebtedness
(other than Closing Indebtedness to be assigned to the Purchaser at the Closing
pursuant to Section 1.5 and real property lease obligations that are not past
due), unpaid Transaction Costs and accounts payable and accrued expenses (other
than those accounts payable and accrued expenses set forth on Part 1.6(a) of the
Company Disclosure Schedule, not to exceed £219,000), in each case, converted
into U.S. dollars, if necessary, based upon the Agreed Rate, shall not exceed
$250,000 in the aggregate.

 

49



--------------------------------------------------------------------------------

EXECUTION COPY

 

(o) Termination of Company Rights. All options, warrants and other rights to
purchase share capital of the Company shall have been cancelled and terminated
without liability to the Purchaser, the Company or any of their respective
Affiliates following the Closing, and Purchaser shall have received a
termination and release agreement reasonably satisfactory to the Purchaser from
(i) each Selling Shareholder holding a Company Right as of immediately prior to
the Closing and (ii) each holder of a Company Right as of immediately prior to
the Closing that does not terminate automatically, in accordance with its terms,
upon the Closing.

(p) Receipt Stock Transfer Forms. Purchaser shall have received duly executed
stock transfer forms, in such form as is reasonably satisfactory to the
Purchaser, transferring ownership in the Shares to the Purchaser.

(q) Receipt of Legal Payoff Letters. Purchaser shall have received a payoff
letter from each of Wilson Sonsini Goodrich & Rosati, P.C. and Burges Salmon in
form and substance reasonably acceptable to Purchaser.

(r) Execution of Minority Shareholder SPA. The Minority Shareholder SPA shall be
duly executed by Remaining Shareholders holding such number of Shares that when
added to the Selling Shareholder Shares constitute at least 90% of the total
Shares.

7.3 Additional Conditions to Obligation of the Selling Shareholders and the
Company. The obligation of the Selling Shareholders and the Company to effect
the Transactions is also subject to the following conditions:

(a) Warranties; Performance of Obligations.

(i) Each of the warranties of the Purchaser and Parent set forth herein shall be
true, correct and complete in all material respects (except for any such
warranties which are qualified by their terms by a reference to materiality,
which warranties as so qualified shall be true and correct in all respects) as
of the date hereof and as of the Closing Date, with the same effect as if made
at and as of such time (except to the extent expressly made as of an earlier
date, in which case as of such date);

(ii) each of the terms, covenants, agreements and conditions of this Agreement
to be performed, complied with or satisfied by the Purchaser or Parent on or
prior to the Closing Date shall have been duly performed, complied with or
satisfied; and

(iii) a certificate to the foregoing dated as of the Closing Date and signed by
an officer of Parent shall have been delivered to the Company.

ARTICLE 8.

TERMINATION

8.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:

(a) by the mutual written consent of Purchaser and the Shareholders’
Representative;

 

50



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) by Purchaser, if Purchaser is not in material breach of any of its
obligations under this Agreement and there shall have been a material breach of
any warranty, covenant or agreement by the Company or any of the Selling
Shareholders set forth in this Agreement such that the conditions set forth in
Section 7.2(a)(i), Section 7.2(a)(ii), Section 7.2(b)(i) or Section 7.2(b)(ii)
would not be satisfied on the date of such breach and such breach has not been
cured within five (5) Business Days after written notice has been provided to
the Shareholders’ Representative;

(c) by the Shareholders’ Representative, if the Selling Shareholders or the
Company are not in material breach of any of their obligations under this
Agreement and there shall have been a material breach of any warranty, covenant
or agreement by Purchaser set forth in this Agreement such that the conditions
set forth in Section 7.3(a)(i) or Section 7.3(a)(ii) would not be satisfied on
the date of such breach and such breach has not been cured within five
(5) Business Days after written notice has been provided to Purchaser; or

(d) by Purchaser or the Shareholders’ Representative if the Closing shall not
have occurred by January 5, 2009; provided, that the right to terminate this
Agreement under this Section 8.1(d) shall not be available to any party if such
party’s failure to fulfill any obligation under this Agreement has been the sole
cause of, or solely resulted in, the failure of the Closing to occur on or
before such date; provided, further, that a party wishing to terminate pursuant
to this Section 8.1(d) must provide the other parties hereto with two
(2) Business Days’ prior written notice of its intent to terminate this
Agreement pursuant to this Section 8.1(d).

8.2 Procedure and Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 8.1 hereof, written notice thereof shall forthwith
be given to the other party to this Agreement and this Agreement shall terminate
without any further action by any of the parties hereto. If this Agreement is
terminated as provided herein, no party hereto shall have any liability or
further obligation to any other party to this Agreement resulting from such
termination, provided that each party hereto shall remain liable for any willful
or intentional breaches of this Agreement that occurred prior to its
termination.

ARTICLE 9.

RECOURSE FOR DAMAGES

9.1 Survival. All of the warranties (including those warranties set forth in
Article 2, Article 3 and Article 4) and covenants contained herein or in any
instrument or document delivered or to be delivered pursuant to this Agreement,
and the rights of the Sellers, the Company and the Purchaser to recover for
damages incurred by them, as set forth in this Article 9, shall survive the
execution of this Agreement and the Closing Date notwithstanding any
investigation heretofore or hereafter made by or on behalf of any party hereto
or any Knowledge of facts determined or determinable by any party hereto and
shall continue until, and all claims with respect thereto shall be made on or
prior to, the first anniversary of the date hereof, except for (a) the
warranties set forth in (i) Section 2.3 (Capitalization) and Section 3.3
(Ownership and

 

51



--------------------------------------------------------------------------------

EXECUTION COPY

 

Transfer of Shares), which shall survive indefinitely, (ii) Section 2.12
(Intellectual Property) and Section 2.17 (Tax Matters), which shall survive
until the second anniversary of the Closing Date; (b) warranties, covenants and
other matters for which notice of a claim for recovery has been given in
accordance with this Agreement as of the end of the applicable period referred
to above, in which event such warranties, covenants and other matters that serve
as the basis for such claim shall survive until the final disposition of such
claim; and (c) covenants to be performed after the Closing Date, which shall
survive until performed in accordance with their respective terms.

9.2 Recovery by Purchaser Parties.

(a) In the event a Purchaser Party directly or indirectly suffers or incurs or
otherwise becomes subject to any Damages (regardless of whether such Damages
relate to any third-party claim) which arise from or as a result of or are,
directly or indirectly, related to or in connection with:

(i) any inaccuracy in or breach of any warranty of the Company set forth in this
Agreement (including in Article 2 of this Agreement) or contained in any
Schedule or Exhibit to this Agreement or any certificate or instrument delivered
hereunder by the Company without regard to any “Company Material Adverse
Effect,” materiality, or similar qualifications contained in such warranties;

(ii) any breach of any covenant or obligation of the Company contained in this
Agreement;

(iii) any unpaid Transaction Costs, past due real property lease obligations as
of the Closing Date, and other accounts payable or accrued liabilities of the
Company (excluding those accounts payable and accrued liabilities set forth on
Part 1.6(a) of the Company Disclosure Schedule that in the aggregate do not
exceed £219,000), without duplication, that were not deducted in calculating the
Aggregate Principal Amount of the Sellers Promissory Notes on the Closing Date;

(iv) any Closing Indebtedness (excluding any capital lease payment obligations
that are not past due) that remains outstanding after the Closing, other than
any past due capital lease obligations that were deducted in calculating the
Aggregate Principal Amount of the Sellers Promissory Notes on the Closing Date;

(v) Company Rights which were not terminated or cancelled prior to the Closing;

(vi) any Taxes of the Company attributable to any period prior to the Closing
that were not deducted in calculating the Aggregate Principal Amount of the
Sellers Promissory Notes on the Closing Date, and the Sellers’ portion of any
transfer Taxes arising out of or in connection with the transactions effected
pursuant to this Agreement (if and to the extent the Sellers’ portion of any
transfer Taxes, as set forth in Section 6.10, was not deducted in calculating
the Aggregate Principal Amount of the Sellers Promissory Notes on the Closing
Date); and

 

52



--------------------------------------------------------------------------------

EXECUTION COPY

 

(vii) all demands, assessments, judgments, costs and reasonable legal and other
expenses arising from, or in connection with, any action, suit, proceeding or
claim incident to any of the foregoing,

such Purchaser Party shall set off the determined amount of such Damages, on a
dollar for dollar basis, in the manner set forth in Section 9.4 (but subject
always to the limitations set forth in Section 9.3).

(b) In the event a Purchaser Party directly or indirectly suffers or incurs or
otherwise becomes subject to any Damages (regardless of whether such Damages
relate to any third-party claim) which arise from or as a result of or are,
directly or indirectly, related to or in connection with:

(i) any inaccuracy in or breach of any warranty of a Selling Shareholder set
forth in this Agreement (including in Article 3 of this Agreement) or contained
in any Schedule or Exhibit to this Agreement or any certificate or instrument
delivered hereunder by such Selling Shareholder; and

(ii) any breach of any covenant or obligation of a Selling Shareholder contained
in this Agreement,

such Purchaser Party shall set off the determined amount of such Damages from
such Selling Shareholder, on a dollar for dollar basis, in the manner set forth
in Section 9.4 (but subject always to the limitations set forth in Section 9.3).

9.3 Basket; Limitation on Liability.

(a) The Purchaser Parties shall not be entitled to set off for Damages arising
under Section 9.2(a)(i) or Section 9.2(b)(i) until the aggregate amount of all
Damages suffered by the Purchaser Parties exceeds US$100,000 (the “Basket”), in
which case the applicable parties shall be entitled to recover for the aggregate
amount of all Damages suffered in excess of the Basket. For the purpose of
determining whether the aggregate amount of Damages suffered by the Purchaser
Parties has exceeded the Basket, individual claims shall only be considered if
made pursuant to Section 9.5 and if totaling in amount at least US$2,500. From
and after such time as the amount of the Basket has been exceeded, there shall
be no such limitation on the size of individual claims. For the avoidance of
doubt, Damages suffered by the Purchaser Parties pursuant to Sections 9.2(a)(ii)
through (vii) and Section 9.2(b)(ii) shall not be subject to the Basket or any
limitation on the size of individual claims, and the Purchaser Parties shall be
entitled to recover for the aggregate amount of such Damages.

(b) Notwithstanding anything contained in this Agreement to the contrary,
(i) the maximum amount that the Purchaser Parties shall be entitled to set off
in respect of Damages under this Agreement (including this Article 9), the
Related Agreements and under all other theories of liability, shall not exceed
(A) in the case of any Damages which arise from or as a result of or are,
directly or indirectly, related to or in connection with Section 9.2(a)(i) or
Section 9.2(b)(i) (excluding any inaccuracy in or breach of a warranty set forth
in Section 2.12 (Intellectual Property) or Section 2.17 (Tax Matters)), an
aggregate amount equal to the Recourse Amount and (B) in the case of any Damages
which arise from or as a result of or are,

 

53



--------------------------------------------------------------------------------

EXECUTION COPY

 

directly or indirectly, related to or in connection with any inaccuracy in or
breach of a warranty set forth in Section 2.12 (Intellectual Property) or
Section 2.17 (Tax Matters), the aggregate of the total principal and accrued
interest outstanding under the Seller Promissory Notes and any Contingent
Consideration that becomes payable pursuant to Section 1.7 of this Agreement,
and (ii) any recovery of Damages to which the Purchaser Parties may be entitled
under this Agreement, the Related Agreements and under any other theory of
liability, shall be pursuant to this Article 9 and shall be satisfied solely by
recourse to the total principal and accrued interest outstanding under the
Sellers Promissory Notes or the Contingent Consideration, as applicable, as
provided in Section 9.4, pro rated between the Sellers in accordance with their
relative interests in the Sellers Promissory Notes and Contingent Consideration,
except to the extent the Purchaser Parties’ right to recover arises pursuant to
Section 9.2(b), in which case, such set off shall be made solely from the
principal and accrued interest outstanding under the Selling Shareholders
Promissory Note held by the Selling Shareholder whose breach gave rise to such
recovery or such Selling Shareholder’s proportional interest in any Contingent
Consideration, as applicable. For the avoidance of doubt, in no event shall a
Seller be liable under this Agreement, any Related Agreement or any other theory
of liability for any amount which exceeds such Seller’s interest in the total
principal and accrued interest outstanding under the Sellers Promissory Notes or
the Contingent Consideration, if any; provided, that this Section 9.3(b) shall
not limit the amount that the Purchaser Parties shall be entitled to recover
from a Selling Shareholder in respect of Damages under this Agreement or any
Related Agreement for fraud by such Selling Shareholder, willful and intentional
misconduct by such Selling Shareholder and willful and intentional
misrepresentation by such Selling Shareholder.

9.4 Offset Against Sellers Promissory Notes and Contingent Consideration. In the
event a Purchaser Party shall suffer any Damages for which such Purchaser Party
is entitled to recovery under this Article 9, such Purchaser Party shall set off
an amount equal to such Damages first by offsetting an amount equal to the
aggregate amount of such Damages (converted into U.S. dollars as set forth
below, if necessary) against the total principal and accrued interest
outstanding under the Sellers Promissory Notes, and second from any Contingent
Consideration that becomes payable pursuant to Section 1.7(d). A Purchaser Party
shall not be entitled to set off more than once for the same Damages, and, for
the avoidance of doubt, a Purchaser Party shall not be entitled to set off
pursuant to this Article 9 for those amounts already deducted in calculating the
Aggregate Principal Amount of the Sellers Promissory Notes on the Closing Date
pursuant to Section 1.6(a). To the extent the Purchaser Party’s right to recover
pursuant to this Article 9 arises pursuant to Section 9.2(a), any such offset
shall be from each Seller, in the same proportion as such Seller’s proportionate
interest in the principal and accrued interest outstanding under the Sellers
Promissory Notes or the Contingent Consideration, as applicable. To the extent
the Purchaser Party’s right to recover arises pursuant to Section 9.2(b), any
such offset shall be made solely from the principal and accrued interest
outstanding under the Selling Shareholder Promissory Note held by the Selling
Shareholder whose breach gave rise to such recovery or such Selling
Shareholder’s proportional interest in any Contingent Consideration, as
applicable. Damages to be offset against the outstanding balances under the
Sellers Promissory Notes or any Contingent Consideration pursuant to
Section 1.6(b), Section 1.7(d) and/or this Section 9.4 shall be converted into
U.S. dollars, if necessary, based on the average of the daily average Interbank
currency exchange rates for British pounds sterling being converted into U.S.
dollars at the close of business on each of the five Business Days prior to
(a) the date the amount of such Damages was finally determined

 

54



--------------------------------------------------------------------------------

EXECUTION COPY

 

pursuant to this Agreement or (b) if such Damages relate to a pending claim for
recovery of Damages and have not been finally determined pursuant to this
Agreement, the date on which final payment under the Sellers Promissory Notes is
due or the relevant Installment Due Date, as applicable, in each case as
reported in the Wall Street Journal.

9.5 Procedure for Recovery of Damages.

(a) If a Purchaser Party has or claims to have incurred or suffered Damages for
which it is or may be entitled to recovery under this Agreement, Parent or the
Purchaser, on behalf of such Purchaser Party, or such Purchaser Party shall
promptly deliver a written claim notice (a “Claim Notice”) to the Shareholders’
Representative. Each Claim Notice shall state (i) that such Purchaser Party
believes that there is or has been a breach of a warranty or covenant contained
in this Agreement or that such Purchaser Party is otherwise entitled to recovery
of Damages pursuant to this Article 9, (ii) a reasonably detailed description of
the circumstances supporting the basis for such Purchaser Party’s belief that
there is or has been such a breach or the basis for which such Purchaser Party
is so entitled to recovery of Damages under this Article 9, and (iii) the
estimated amount of Damages such Purchaser Party claims to have so incurred or
suffered (the “Claimed Amount”). The Shareholders’ Representative shall be the
sole party authorized, on behalf of the Sellers, to dispute, adjudicate,
negotiate and enter into settlements and compromises of claims made pursuant to
this Section 9.5.

(b) Within thirty (30) days after receipt by the Shareholders’ Representative of
a Claim Notice, the Shareholders’ Representative may deliver to Purchaser a
written response (the “Response Notice”) in which the Shareholders’
Representative: (i) agrees that an amount equal to the full Claimed Amount may
be offset against the outstanding balance under the Sellers Promissory Notes,
pursuant to Section 1.6(b) and Section 9.4 of this Agreement, or any Contingent
Consideration payable, in accordance with Section 1.7(d) and Section 9.4 of this
Agreement, as applicable; (ii) agrees that an amount equal to part, but not all,
of the Claimed Amount (the “Agreed Amount”) may be offset against the
outstanding balance under the Sellers Promissory Notes or any Contingent
Consideration payable, as applicable; or (iii) indicates that no offset may be
made from the outstanding balance under the Sellers Promissory Notes or any
Contingent Consideration payable, as applicable. Any part of the Claimed Amount
that is not agreed to be offset pursuant to the Response Notice shall be the
“Contested Amount.” If a Response Notice is not received by the Purchaser within
such 30-day period, then the Shareholders’ Representative shall be conclusively
deemed to have agreed that an amount equal to the full Claimed Amount may be
offset against the outstanding balance under the Sellers Promissory Notes or any
Contingent Consideration payable, as applicable.

(c) If the Shareholders’ Representative delivers a Response Notice agreeing that
an amount equal to the full Claimed Amount may be offset against the outstanding
balance under the Sellers Promissory Notes or any Contingent Consideration
payable, as applicable, or if the Shareholders’ Representative does not deliver
a Response Notice on a timely basis in accordance with Section 9.5(b), the full
Claimed Amount shall be offset against the outstanding balance under the Sellers
Promissory Notes or any Contingent Consideration payable, as applicable, and
such offset shall be deemed to be made in full and final satisfaction of the
claim described in such Claim Notice.

 

55



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) If the Shareholders’ Representative delivers a Response Notice agreeing that
an amount equal to less than the full Claimed Amount may be offset against the
outstanding balance under the Sellers Promissory Notes or any Contingent
Consideration payable, as applicable, an amount equal to the Agreed Amount shall
be offset against the outstanding balance under the Sellers Promissory Notes or
any Contingent Consideration payable, as applicable.

(e) If the Shareholders’ Representative delivers a Response Notice indicating
that there is a Contested Amount, the Shareholders’ Representative and the
Purchaser Party shall attempt in good faith to resolve the dispute related to
the Contested Amount. If the Purchaser Party and the Shareholders’
Representative resolve such dispute, such resolution shall be binding on all of
the Sellers and such Purchaser Party, and a joint written instruction shall be
signed by Purchaser and the Shareholders’ Representative (regarding such
resolution) (the “Joint Written Instruction”) and such amount as may be set
forth in such Joint Written Instruction, if any, shall be offset against the
outstanding balance under the Sellers Promissory Notes or any Contingent
Consideration payable, as applicable, and such offset shall be deemed to be made
in full and final satisfaction of the claim described in such Claim Notice.

(f) If the Shareholders’ Representative and the Purchaser Party are unable to
resolve the dispute related to the Contested Amount within sixty (60) days after
delivery of the Response Notice, either the Shareholders’ Representative or the
Purchaser Party may demand arbitration of the matter unless the amount of the
Damages is at issue in pending litigation with a third party, in which event
arbitration shall not be commenced until such amount is ascertained or both
parties agree to arbitration. In the event such dispute is submitted to
arbitration as provided above, then such dispute shall be settled by arbitration
conducted by one arbitrator mutually agreeable to the Shareholders’
Representative and the Purchaser Party. In the event that, within thirty
(30) days after submission of any dispute related to a Contested Amount to
arbitration, the Shareholders’ Representative and the Purchaser Party cannot
mutually agree on one arbitrator, then, within fifteen (15) days after the end
of such thirty (30) day period, the Shareholders’ Representative, on the one
hand, and the Purchaser Party, on the other hand, shall each select one
arbitrator. The two arbitrators so selected shall select a third arbitrator. Any
such arbitration shall be conducted in the English language and held in London,
England, under the rules then in effect of the Chartered Institute of
Arbitrators.

(g) The arbitrator shall (i) determine how all expenses relating to the
arbitration shall be paid, including without limitation, the fees of each
arbitrator and the administrative fee of the Chartered Institute of Arbitrators,
(ii) set a limited time period and establish procedures designed to reduce the
cost and time for discovery while allowing the parties an opportunity (adequate
in the sole judgment of the arbitrator) to discover relevant information about
the subject matter of the dispute, (iii) rule upon motions to compel or limit
discovery, and (iv) have the authority to impose sanctions, including attorneys’
fees and costs, to the same extent as a competent court of law or equity, should
the arbitrator determine that discovery was sought without substantial
justification or that discovery was refused or objected to without substantial
justification. The decision of the arbitrator shall be final, binding, and
conclusive. Such amount as may be set forth in the final arbitration decision,
if any, shall be offset against the outstanding balance under the Sellers
Promissory Notes or any Contingent Consideration payable, as applicable, and
such offset shall be deemed to be made in full satisfaction of the claim
described in such Claim Notice.

 

56



--------------------------------------------------------------------------------

EXECUTION COPY

 

9.6 Third Party Claims. Except as otherwise provided in this Agreement, the
following procedures shall be applicable with respect to recovery for claims
made by third parties (“Third Party Claims”). Promptly after receipt by a
Purchaser Party of notice of the commencement of any (a) Tax audit or proceeding
for the assessment of Tax by any Taxation Authority or any other proceeding
likely to result in the imposition of a Tax liability or obligation or (b) any
action or the assertion of any Legal Proceeding, liability or obligation by a
third party (whether by legal process or otherwise), against which Legal
Proceeding, liability or obligation the Purchaser is entitled to recover from
Sellers under this Agreement, the Purchaser will (i) use commercially reasonable
efforts to obtain insurance coverage under existing policies covering the
Purchaser Party with respect to such Third Party Claim and (ii) promptly notify
the Shareholders’ Representative in writing of the commencement or assertion
thereof and give the Shareholders’ Representative a copy of such Third Party
Claim, process and all legal pleadings; provided, however, that any failure by
the Purchaser to so notify the Shareholders’ Representative shall not limit any
of the Purchaser Parties’ rights to recover Damages under this Article 9 (except
to the extent such failure actually prejudices the defence of such Third Party
Claim). The Shareholders’ Representative shall be the sole party authorized, on
behalf of the Sellers, to assume or participate in the defence of and negotiate
and enter into settlements and compromises of claims made pursuant to this
Section 9.6. The Shareholders’ Representative shall have the right, exercisable
upon written notice within 10 Business Days after receipt of such notice, to
assume the defence of such action with counsel of reputable standing unless in
such action injunctive or equitable remedies have been sought therein in respect
of the Purchaser Party(ies), the Purchaser or the Company or such action
involves Intellectual Property (in which event Purchaser and Parent shall have
the sole right to defend such claim). The Shareholders’ Representative and the
Purchaser Party(ies) shall reasonably cooperate in the defence of such claims.
If the Shareholders’ Representative shall assume or participate in the defence
of such audit, assessment or other proceeding as provided herein, the Purchaser
Party(ies) shall make available to the Shareholders’ Representative all relevant
records and take such other action and sign such documents as are necessary to
defend such audit, assessment or other proceeding in a timely manner. If the
Purchaser Party(ies) shall be required by judgment or a settlement agreement to
pay any amount in respect of any obligation or liability against which the
Purchaser Party(ies) are entitled to recover from Sellers under this Agreement,
such amount, net of any insurance proceeds actually recovered (less any amounts
reasonably incurred by the Purchaser Parties in order to secure such recoveries,
including any applicable insurance deductibles), shall be offset against the
outstanding balance under the Seller Promissory Notes or any Contingent
Consideration payable, as applicable. No Seller, in the defence of any such
Third Party Claim, shall, except with the written consent of the Purchaser
Party(ies) (which consent shall not be unreasonably withheld or delayed),
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Purchaser Party(ies) of a release from all liability with respect to
such claim or litigation. In the event that the Shareholders’ Representative
does not assume the defence of any matter for which it is entitled to assume
such defence as provided above, the Purchaser Party(ies) shall have the full
right to defend against any such claim or demand, and shall be entitled to in
good faith settle or agree to pay in full such claim or demand, in its sole
discretion; provided, that the Purchaser Party(ies) may, at its or their option,
seek the consent of the Shareholders’

 

57



--------------------------------------------------------------------------------

EXECUTION COPY

 

Representative to such settlement or payment (which consent shall not be
unreasonably withheld or delayed), and, if such consent is given, such
settlement shall be finally determined to have been made by the Purchaser
Party(ies) in good faith. With respect to any matter as to which the
Shareholders’ Representative is not entitled to assume the defence pursuant to
this Section 9.6, the Purchaser Party(ies) shall not enter into any settlement
for which a claim for recovery of Damages will be made hereunder without the
written consent of the Shareholders’ Representative (which consent shall not be
unreasonably withheld or delayed).

If the Shareholders’ Representative shall have assumed the defence of an action
pursuant to this Section 9.6, a Purchaser Party shall have the right to
participate in the defence of such action with its own counsel, but the fees and
expenses of such counsel shall be at the expense of the Purchaser Party unless
(a) the employment of such counsel shall have been authorized in writing by the
Shareholders’ Representative in connection with the defence of such action or
claim, (b) the Shareholders’ Representative shall not have employed counsel in
the defence of such action or claim, or (c) such Purchaser Party shall have
reasonably concluded on the advice of its counsel that there may be defences
available to it which are contrary to, or inconsistent with, those available to
the Sellers, thus preventing the Sellers’ counsel from adequately representing
the Sellers and the Purchaser Party, in any of which events such fees and
expenses of not more than one additional counsel for the Purchaser Party(ies)
shall be borne by the Sellers.

9.7 Characterization of Recovery. The parties agree to treat any recovery of
Damages received by the Purchaser Parties under this Agreement as an adjustment
to the purchase price for Tax purposes, unless otherwise required by applicable
law.

9.8 No Contribution. The Sellers shall not have and shall not exercise or assert
(or attempt to exercise or assert), any right of contribution, right of recovery
or other right or remedy against the Company or any of its officers or directors
in connection with any reimbursement obligation or any other liability to which
such Sellers may become subject under or in connection with this Agreement.

ARTICLE 10.

MISCELLANEOUS PROVISIONS

10.1 Shareholders’ Representative.

(a) The Selling Shareholders hereby appoint Michael Powell to serve as their
Shareholders’ Representative and to act as their agent and attorney-in-fact for
purposes of Article 1, Article 5, Article 8, Article 9 and Section 10.4 of this
Agreement, and consent to the taking by the Shareholders’ Representative of any
and all actions and the making of any decisions required or permitted to be
taken by him pursuant to such provisions of this Agreement. The Shareholders’
Representative hereby agrees to negotiate, enter into settlements and
compromises of claims, including third-party claims, to comply with orders of
courts and awards of arbitrators with respect to such claims, resolve any claim
made pursuant to Article 9 of this Agreement, take all actions necessary in his
judgment for the accomplishment of the foregoing and hereby accepts his
appointment as the Shareholders’ Representative for purposes of Article 1,
Article 5, Article 8, Article 9 and Section 10.4 of this Agreement and for
purposes of any claims under the

 

58



--------------------------------------------------------------------------------

EXECUTION COPY

 

Remaining Shareholder Promissory Note and the Contingent Consideration Note.
Parent and Purchaser shall be entitled to deal exclusively with the
Shareholders’ Representative on all matters relating to Article 1, Article 5,
Article 8, Article 9 and Section 10.4 of this Agreement, and shall be entitled
to rely conclusively (without further evidence of any kind whatsoever) on any
document executed or purported to be executed on behalf of any Seller by the
Shareholders’ Representative, and on any other action taken or purported to be
taken on behalf of any Seller by the Shareholders’ Representative, as fully
binding upon such Seller.

(b) If the Shareholders’ Representative shall die, become disabled or otherwise
be unable or declare himself unwilling to fulfill his responsibilities as agent
of the Sellers, then the Selling Shareholders who held a majority of the Shares
prior to the Closing collectively shall, within ten days after such time,
appoint a successor representative reasonably satisfactory to Purchaser. The
Shareholders’ Representative may be removed at any time, with or without cause,
by the Selling Shareholders who held a majority of the Shares prior to the
Closing; provided, that within ten days after such time, such Selling
Shareholders shall appoint a successor representative reasonably satisfactory to
Purchaser. Any such successor shall become the “Shareholders’ Representative”
for purposes of Article 1, Article 5, Article 8, Article 9 and Section 10.4 of
this Agreement and this Section 10.1.

(c) A Shareholders’ Representative shall not be liable for any act done or
omitted hereunder as Shareholders’ Representative while acting in good faith and
in the exercise of reasonable judgment. The Selling Shareholders shall severally
and proportionate between themselves indemnify each Shareholders’ Representative
and hold each Shareholders’ Representative harmless against any loss, liability,
cost or expense incurred without gross negligence, bad faith or willful
misconduct on the part of such Shareholders’ Representative and arising out of
or in connection with the acceptance or administration of such Shareholders’
Representative’s duties pursuant to the terms of this Agreement, including the
reasonable fees and expenses of any legal counsel retained by such Shareholders’
Representative.

(d) The Shareholders’ Representative shall be entitled to rely upon any order,
judgment, certificate, demand, notice, instrument or other writing delivered to
him hereunder without being required to investigate the validity, accuracy or
content thereof nor shall the Shareholders’ Representative be responsible for
the validity or sufficiency of this Agreement. In all questions arising under
this Agreement, the Shareholders’ Representative may rely on the advice of
counsel, and for anything done, omitted or suffered in good faith by the
Shareholders’ Representative based on such advice, the Shareholders’
Representative shall not be liable to anyone.

10.2 Further Assurances. Each party hereto shall execute and cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request (on or
after the Closing Date) for the purpose of carrying out or evidencing any of the
transactions contemplated by this Agreement, any of the Related Agreements or
any of the other documents, certificates, etc. executed or delivered in
connection therewith.

 

59



--------------------------------------------------------------------------------

EXECUTION COPY

 

10.3 Fees and Expenses. Each party to this Agreement shall bear and pay all
fees, costs and expenses (including legal fees and accounting fees) that have
been incurred or that are incurred by such party in connection with the
transactions contemplated by this Agreement, including all fees, costs and
expenses incurred by such party in connection with or by virtue of (a) the
investigation and review conducted by Purchaser and its Representatives with
respect to the Company’s business (and the furnishing of information to
Purchaser and its Representatives in connection with such investigation and
review), (b) the negotiation, preparation and review of this Agreement
(including the Company Disclosure Schedule), the Related Agreements and all
agreements, certificates, opinions and other instruments and documents delivered
or to be delivered in connection with the transactions contemplated by this
Agreement or the Related Agreements, (c) the preparation and submission of any
filing or notice required to be made or given in connection with any of the
transactions contemplated by this Agreement or the Related Agreements, and the
obtaining of any Consent required to be obtained in connection with any of such
transactions, and (d) the consummation of the Transactions; provided, that any
Transaction Costs that have not been paid prior to the Closing Date and which
shall remain obligations on the Company after the Closing Date shall be taken
into account in calculating the Aggregate Principal Amount of the Sellers
Promissory Notes; provided, further, that the Sellers shall be responsible in
the manner set forth in Article 9 for any Transaction Costs that were not paid
prior to the Closing Date and were not taken into account in determining the
Aggregate Principal Amount of the Sellers Promissory Notes.

10.4 Amendment. The Selling Shareholders hereby consent to the Shareholders’
Representative proposing, negotiating and agreeing (as applicable) to any
variation to this Agreement on behalf of the Selling Shareholders; provided,
that any such variation shall not be to the detriment of any one or more of the
Sellers. This Agreement may be amended only by an instrument in writing signed
by the Company, Purchaser and the Selling Shareholders or the Shareholders’
Representative at any time.

10.5 Attorneys’ Fees. In any action or proceeding relating to this Agreement or
the enforcement of any provision of this Agreement is brought against any party
hereto, the prevailing party shall be entitled to recover reasonable attorneys’
fees, costs and disbursements (in addition to any other relief to which the
prevailing party may be entitled).

10.6 Waiver; Remedies Cumulative. The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither any failure nor any delay
by any party in exercising any right, power or privilege under this Agreement,
any of the Related Agreements or any of the documents referred to in this
Agreement will operate as a waiver of such right, power or privilege and no
single or partial exercise of any such right, power or privilege will preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege. To the maximum extent permitted by
applicable Legal Requirements, (i) no claim or right arising out of this
Agreement, any of the Related Agreements or any of the documents referred to in
this Agreement can be discharged by one party, in whole or in part, by a waiver
or renunciation of the claim or right unless in writing signed by the other
party; (ii) no waiver that may be given by a party will be applicable except in
the specific instance for which it is given; and (iii) no notice to or demand on
one party will be deemed to be a waiver of any obligation of that party or of
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement or the documents referred
to in this Agreement.

 

60



--------------------------------------------------------------------------------

EXECUTION COPY

 

10.7 Entire Agreement. This Agreement, the Related Agreements and the Minority
Shareholder SPA constitute the entire agreement among the parties to this
Agreement and supersedes all other prior agreements and understandings, both
written and oral, among or between any of the parties with respect to the
subject matter hereof and thereof.

10.8 Execution of Agreement; Counterparts; Electronic Signatures.

(a) This Agreement may be executed in several counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
instrument, and shall become effective when counterparts have been signed by
each of the parties and delivered to the other parties; it being understood that
all parties need not sign the same counterparts.

(b) The exchange of copies of this Agreement and of signature pages by facsimile
transmission (whether directly from one facsimile device to another by means of
a dial-up connection or whether mediated by the worldwide web), by electronic
mail in “portable document format” (“.pdf”) form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, or by combination of such means, shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

10.9 Governing Law and Submission to Jurisdiction; Appointment of Process Agent.
Except as otherwise set forth in Article 9 of this Agreement:

(a) This Agreement shall be governed by and construed in accordance with the
laws of England and Wales.

(b) The parties irrevocably agree that the courts of England are to have
exclusive jurisdiction to settle any dispute that may arise out of or in
connection with this Agreement and that any proceedings arising out of or in
connection with this Agreement shall be brought in such courts. Each of the
parties hereto irrevocably submits to the exclusive jurisdiction (both subject
matter and personal jurisdiction) of such courts and waives any objection to
proceedings in any such court on the ground of venue or on the ground that
proceedings have been brought in an inconvenient forum.

(c) The Purchaser hereby irrevocably appoints the Company, Unit R, Trecenydd
Business Park, Caerphilly, CF83 2RZ. UK, as its agent to accept service of
process in England in any legal action or proceedings arising out of this
Agreement following the Closing, service upon whom shall be deemed completed
whether or not forwarded to or received by the Purchaser.

(d) If such process agent ceases to be able to act as such or to have an address
in England, each party irrevocably agrees to appoint a new process agent in
England acceptable to the other party and to deliver to the other party within
14 days a copy of a written acceptance of appointment by the process agent.

 

61



--------------------------------------------------------------------------------

EXECUTION COPY

 

10.10 Assignment and Successors. No party may assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of the other parties, except that Purchaser may assign any of its rights
and delegate any of its obligations under this Agreement to any Affiliate of
Purchaser (it being agreed acknowledged that Parent will continue to guarantee
the performance of such Affiliate pursuant to the terms of Article 5 hereof).
Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon and inure to the benefit of the successors and permitted
assigns of the parties.

10.11 Parties in Interest. Except for the provisions of Section 1.1, Article 9
and Section 10.1, none of the provisions of this Agreement is intended to
provide any rights or remedies to any Person other than the parties hereto and
their respective successors and assigns (if any), except for the provisions of
Section 5.1 with respect to the Remaining Shareholders.

10.12 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given
(a) upon actual receipt, when delivered by hand, (b) upon receipt of
transmission confirmation, when sent by facsimile, (c) three Business Days after
mailing by prepaid registered or certified mail within the United States,
(d) one Business Day after sending by overnight courier (with postage prepaid
and confirmation requested) within the United States or (e) two Business Days
after sending by international courier (with postage prepaid and confirmation
requested):

if to Purchaser:

Multi-Fineline Electronix, Inc.

3140 E. Coronado Street

Anaheim, CA 92806

Fax No.: (714) 238-1487

Attention: General Counsel

with a copy to (which copy shall not constitute notice):

Paul, Hastings, Janofsky & Walker LLP

4747 Executive Drive, 12th Floor

San Diego, CA 92121

Attention: Carl Sanchez

Fax No.: (858) 458-3005

if to the Company:

Pelikon Limited

Unit R

Trecenydd Business Park

Caerphilly, CF83 2RZ. UK

Fax: +44 (0)2920 855211

Attention: President

 

62



--------------------------------------------------------------------------------

EXECUTION COPY

 

with a copy to (which copy shall not constitute notice):

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, CA 94304

Attn: Steven V. Bernard

Fax No.: (650) 439-6811

Burges Salmon

Narrow Quay House

Narrow Quay

Bristol

BS1 4AH

Attn: Richard Spink

Fax: 0117 902 4400

if to the Shareholders’ Representative or the Sellers:

Mr. M A Powell

87 Ranelagh Road

London

W5 5RP

with a copy to (which copy shall not constitute notice):

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, CA 94304

Attn: Steven V. Bernard

Fax No.: (650) 439-6811

Burges Salmon

Narrow Quay House

Narrow Quay

Bristol

BS1 4AH

Attn: Richard Spink

Fax: 0117 902 4400

If to one or more Selling Shareholders individually, to the address set forth
for such Selling Shareholder on such Selling Shareholder’s signature page
hereto.

10.13 Construction; Usage.

(a) Interpretation. In this Agreement, unless a clear contrary intention
appears:

(i) the singular number includes the plural number and vice versa;

 

63



--------------------------------------------------------------------------------

EXECUTION COPY

 

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

(iii) reference to any gender includes each other gender;

(iv) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;

(v) reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision;

(vi) “hereunder,” “hereof,” “hereto,” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof;

(vii) “including” means including without limiting the generality of any
description preceding such term; and

(viii) references to documents, instruments or agreements shall be deemed to
refer as well to all addenda, exhibits, schedules or amendments thereto.

(b) Legal Representation of the Parties. This Agreement was negotiated by the
parties with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation hereof.

(c) Headings. The headings contained in this Agreement are for the convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

10.14 Enforcement of Agreement. The parties acknowledge and agree that each of
them would be irreparably damaged if any of the provisions of this Agreement are
not performed in accordance with their specific terms and that any breach of
this Agreement could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any other right or remedy to which
any party may be entitled, at law or in equity, it shall be entitled to enforce
any provision of this Agreement by a decree of specific performance and
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

 

64



--------------------------------------------------------------------------------

EXECUTION COPY

 

10.15 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

65



--------------------------------------------------------------------------------

EXECUTION COPY

 

The parties hereto have caused this Agreement to be executed and delivered as a
deed as of the date first set forth above.

 

    PURCHASER     Multi-Fineline Electronix Singapore Pte. Ltd.     By:  

/s/    Reza Meshgin

    Name:   Reza Meshgin   Title:   President

COMPANY

    SIGNED as a DEED by Mike Powell   )  

/s/    Mike Powell

PELIKON LIMITED acting by a director   )   Name: Mike Powell in the presence of
    )   Director Witness Signature  

/s/    B. Schubert

    Witness Full Name   B. Schubert     Witness Address   106 Rushdene Crescent
      Northolt Middx       UB5. 6NH     Witness Occupation  

 

       

PARENT

   

Multi-Fineline Electronix, Inc.

    By:  

/s/    Reza Meshgin

    Name:   Reza Meshgin     Title:   President

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXECUTED and unconditionally delivered   )  

/s/    Peter Wright

as a DEED by FINANCE WALES   )   Investment Director INVESTMENTS LIMITED acting
by   )   a director in the presence of:   )   Witness Signature   

/s/    Kathryn Barker

  Witness Full Name    Kathryn Barker   Witness Address    Finance Wales     
Cardiff   Witness Occupation    Executive Assistant   Address    Finance Wales  
   Cardiff   EXECUTED and unconditionally delivered   )  

/s/    Reese E. Schroeder

as a DEED by MOTOROLA INC   )   Name: Reese E. Schroeder who is in accordance
with the laws of the   )   Managing Director of Motorola Ventures territory in
which MOTOROLA INC is   )   Authorized signatory incorporated is acting under
the authority of   )   MOTOROLA INC   )   Address    1303 E. Algonquin Road,
Schaumburg, IL 60196, U.S.A., Attn: Managing Director, Motorola Ventures    Copy
to: 1303 E. Algonquin Road, Schaumburg, IL 60196, U.S.A., Attn: General Counsel

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXECUTED and unconditionally delivered   )  

/s/    Jake Leavesley

as a DEED by RAB CAPITAL PLC   )   Name: Jake Leavesley for and on behalf of RAB
SPECIAL   )   Authorised signatory SITUATIONS (MASTER) FUND LIMITED   )   acting
by its authorised signatories   )  

/s/    Benjamin Hill

      Name: Benjamin Hill       Authorised signatory Address  

c/o RAB Capital Plc, 1 Adam Street

   

London, WCLN 6LE, UK

  EXECUTED and unconditionally delivered   )  

/s/    Mark Murray

as a DEED by ARTEMIS INVESTMENT   )   Name: Mark Murray MANAGEMENT LIMITED as
manager for   )   Fund Manager/Authorised signatory and on behalf of ARTEMIS AIM
VCT 2   )   PLC acting by its authorised signatory   )   Address   42 Melville
Street     Edinburgh EH3 7HA   EXECUTED and unconditionally delivered   )  

/s/    Trelawny Williams

as a DEED by FIL INVESTMENTS   )   Name: Trelawny Williams INTERNATIONAL (for
and on behalf of   )   Director/Authorized Signatory Fidelity Funds – European
Smaller Companies   )   Fund) acting by   )   Witness Signature  

/s/ Margaret Rowe

  Witness Full Name   Margaret Rowe  

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXECUTED and unconditionally delivered   )    

/s/    Trelawny Williams

as a DEED by FIL INVESTMENT   )     Name: Trelawny Williams SERVICES LIMITED
(for and on behalf of   )     Director/Authorized Signatory Fidelity European
Opportunities Fund)   )     acting by   )     Witness Signature   

/s/    Margaret Rowe

      Witness Full Name    Margaret Rowe   EXECUTED and unconditionally
delivered   )    

/s/    Sergio Levi

as a DEED by SPARK VCT Plc   )     Name: Sergio Levi acting by its manager   )  
  Director SPARK VENTURE MANAGEMENT   )     LIMITED               

/s/    Nghi Tran

         Name: Nghi Tran          Secretary Address    33 Glasshouse Street   
London WIB SDG EXECUTED and unconditionally delivered   )    

/s/    Sergio Levi

as a DEED by SPARK VCT 2 Plc   )     Name: Sergio Levi acting by its manager   )
    Director SPARK VENTURE MANAGEMENT   )     LIMITED               

/s/    Nghi Tran

         Name: Nghi Tran          Secretary Address    33 Glasshouse Street    
     London WIB SDG      

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXECUTED and unconditionally delivered   )  

/s/    Sergio Levi

as a DEED by SPARK VCT 3 Plc   )   Name: Sergio Levi acting by its manager   )  
Director SPARK VENTURE MANAGEMENT   )   LIMITED          

/s/    Nghi Tran

      Name: Nghi Tran       Secretary Address   33 Glasshouse Street      
London WIB SDG     EXECUTED and unconditionally delivered   )  

/s/    Simon Chambers

as a DEED by KBC PEEL HUNT   )   Name: Simon Chambers LIMITED acting by Simon
Chambers   )   Director a director in the presence of:   )   Witness Signature  

/s/    Kelly Louise Morgan

    Witness Full Name   Kelly Louise Morgan     Witness Address   93 Princes
Road       Ramford       RM1 2SP     Witness Occupation   Assistant Compliance
Officer Address  

 

     

 

   

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXECUTED as a DEED by    )  

/s/    Michael Powell

MICHAEL POWELL    ) in the presence of:-    ) Signature of witness   

/s/    B. Schubert

Name (in BLOCK CAPITALS)    B. SCHUBERT Address    106 Rushdene Crescent   
Northolt Middx    UB5 6NH EXECUTED as a DEED by    )  

/s/    Colin Alexander Garrett

COLIN ALEXANDER GARRETT    )   in the presence of:-    ) Signature of witness   

/s/    J.C. Wright

Name (in BLOCK CAPITALS)    J.C. WRIGHT Address    810, Warick Road    Southill
   W-MIDS EXECUTED as a DEED by    )  

/s/    Christopher Fryer

CHRISTOPHER FRYER    ) in the presence of:-    ) Signature of witness   

/s/    C.M. Evans

Name (in BLOCK CAPITALS)    C.M. EVANS Address    16 Ash Gree    Great
Chesterford CBIOIQR

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT A

CERTAIN DEFINITIONS

For purposes of the Agreement (including this Exhibit A):

“2008 R&D Tax Credit” shall mean that certain R&D Tax Credit related to calendar
year 2008 that is expected by the Company to be paid to the Company by the
appropriate Tax Authority during calendar year 2009.

“Accounting Referee” shall have the meaning specified in Section 1.7(e)(ii).

“Accounts” shall mean the Estimated Balance Sheet, Estimated Closing
Indebtedness, Schedule of Company Transaction Costs and the Closing Certificate.

“Acquisition Proposal” shall have the meaning specified in Section 6.3(a).

“Acquisition Transaction” shall mean any transaction or series of transactions
involving:

(a) any merger, consolidation, share exchange, share purchase, business
combination, issuance of securities, direct or indirect acquisition of
securities, recapitalization, tender offer, exchange offer or other similar
transaction in which (i) the Company is a constituent corporation or is
otherwise involved, (ii) a Person or “group” (as defined in the Exchange Act and
the rules promulgated thereunder) of Persons directly or indirectly acquires
beneficial or record ownership of securities representing more than 5% of the
outstanding securities of any class of voting securities of any of the Company
or (iii) the Company issues securities representing more than 5% of the
outstanding securities of any class of voting securities of the Company;

(b) any direct or indirect sale, lease, exchange, transfer, license, acquisition
or disposition of any business or businesses or of assets or rights that
constitute or account for 10% or more of the consolidated net revenues, net
income or assets of the Company; or

(c) any liquidation or dissolution of any of the Company.

“Affiliate” shall mean, with respect to any Person, any other Person, directly
or indirectly, controlling, controlled by or under common control with such
Person.

“Aggregate Principal Amount” shall have the meaning specified in Section 1.6(a).

“Agreed Amount” shall have the meaning specified in Section 9.5(b).

“Agreed Rate” shall mean the average of the daily average Interbank currency
exchange rates for British pounds sterling being converted into U.S. dollars at
the close of business on each of the five Business Days prior to the Closing
Date as reported in the Wall Street Journal.

“Agreement” shall have the meaning specified in the introductory paragraph to
this Agreement.

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Agreement Date” shall have the meaning specified in the introductory paragraph
to this Agreement.

“Balance Sheet” shall have the meaning specified in Section 2.6(a)(i).

“Balance Sheet Date” shall have the meaning specified in Section 2.6(a)(ii).

“Basket” shall have the meaning specified in Section 9.3(a).

“Board” shall have the meaning specified in Section 2.1(d).

“Business Day” shall mean any day, other than a Saturday, Sunday or legal
holiday in the State of California or in England, on which banks are open for
substantially all their banking business in Los Angeles and London.

“CAA 2001” shall mean the Capital Allowances Act 2001.

“Capital Lease Obligations” shall mean those lease obligations that are required
to be capitalized by the lessee pursuant to GAAP.

“Claim Notice” shall have the meaning specified in Section 9.5(a).

“Claimed Amount” shall have the meaning specified in Section 9.5(a).

“Closing” shall have the meaning specified in Section 1.2.

“Closing Certificate” shall have the meaning specified in Section 1.4.

“Closing Date” shall have the meaning specified in Section 1.2.

“Closing Indebtedness” shall mean all Indebtedness of the Company outstanding
immediately prior to the Closing.

“Company” shall have the meaning specified in the introductory paragraph to this
Agreement.

“Company Audited Financial Statements” shall have the meaning specified in
Section 2.6(a)(i).

“Company Constituent Documents” shall have the meaning specified in Section 2.2.

“Company Contract” shall mean any Contract, including any amendment or
supplement thereto, (a) to which the Company is a party; (b) by which the
Company or any of its assets is bound or under which the Company has any
obligation or (c) under which Company has any right or interest.

“Company Disclosure Schedule” shall mean the schedule (dated as of the date of
the Agreement) delivered to Purchaser on behalf of the Company on the date of
this Agreement and, to the extent updated and provided pursuant to Section 6.7
hereof and subject to the limitations of such Section 6.7, such schedule as
updated.

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Company Employee Plan” shall mean (i) any employee pension benefit plan, any
employee welfare benefit plan, and any other plan, agreement or arrangement,
written or oral, involving compensation or benefits, including insurance
coverage, severance benefits, disability benefits, deferred compensation,
bonuses, stock options, stock-based or stock related awards, stock purchase,
phantom stock, stock appreciation or other forms of fringe benefits,
perquisites, incentive compensation or post-retirement compensation or
post-employment compensation; and (ii) all employment, management, consulting,
relocation, repatriation, expatriation, visa, work permit, change in control,
severance or similar agreements or contracts, written or oral, maintained, or
contributed to or required to be contributed to during the last six (6) years by
the Company, and in the case of clauses (i) and (ii) above, established for the
benefit of, or relating to, any current or former employee, officer, director or
consultant who provided services to the Company for which such individual
received compensation.

“Company Financial Statements” shall have the meaning specified in
Section 2.6(a).

“Company Intellectual Property” shall mean any and all Intellectual Property and
Intellectual Property Rights that are owned by, or claimed to be owned by,
licensed to, or filed in the name of the Company.

“Company Material Adverse Effect” An event, violation, inaccuracy, circumstance
or other matter will be deemed to have a “Material Adverse Effect” on the
Company if, individually or in the aggregate, such event, violation, inaccuracy,
circumstance or other matter had or could reasonably be expected to have a
material adverse effect on the business, assets, liabilities, operations, or
condition (financial or otherwise) of the Company; provided, however, that
Company Material Adverse Effect shall not include any material adverse change,
effect, event, occurrence, state of facts or development (i) relating to or
resulting from the industry in which the Company operates generally or the U.S.
or European economy in general, only to the extent such adverse change, effect,
occurrence, state of fact or development does not affect the Company more
adversely than comparable Entities or (ii) resulting from any worldwide,
national or local crisis (political, economic, financial or regulatory),
including, without limitation, an outbreak or escalation of war, armed
hostilities, acts of terrorism, political instability or other national or
international calamity, crisis or emergency occurring within or outside the
United States or Europe.

“Company Option Plan” shall mean the EMI Scheme.

“Company Ordinary Shares” shall have the meaning specified in the Recitals to
this Agreement.

“Company Products” shall mean all products, technologies and services developed
(including products, technologies and services under development), owned, made,
distributed, or sold by the Company.

“Company Rights” shall have the meaning specified in Section 2.3(c).

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Company Software” shall have the meaning specified in Section 2.12(m).

“Confidentiality Agreement” shall have the meaning specified in Section 6.8.

“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).

“Contested Amount” shall have the meaning specified in Section 9.5(b).

“Contingent Consideration” shall have the meaning specified in Section 1.7(b).

“Contingent Consideration Note” shall have the meaning specified in
Section 1.7(a).

“Contract” shall mean any written agreement, oral or other agreement, contract,
subcontract, lease, understanding, instrument, note, warranty, license,
sublicense, insurance policy, benefit plan or legally binding commitment or
undertaking of any nature, whether express or implied.

“Damages” shall include any loss, damage, injury, liability, claim, demand,
settlement, judgment, award, fine, penalty, Tax, fee (including reasonable
attorneys’ fees), charge, cost (including costs of investigation) or expense of
any nature.

“Defaulting Shares” shall have the meaning specified in Section 6.5.

“Drag-Along Right” shall have the meaning specified in the Recitals to this
Agreement.

“EMI Scheme” shall have the meaning specified in Section 2.18(f).

“Employee” shall have the meaning specified in Section 2.18(a).

“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, claim, infringement, interference, option, right
of first refusal, preemptive right, community property interest or restriction
of any nature affecting property, real or personal, tangible or intangible,
including any restriction on the voting of any security, any restriction on the
transfer of any security or other asset, any restriction on the receipt of any
income derived from any asset, any restriction on the use of any asset, any
restriction on the possession, exercise or transfer of any other attribute of
ownership of any asset, any lease in the nature thereof and any filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statute of any jurisdiction).

“Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any limited liability company), firm
or other enterprise, association, organization or entity.

“Environmental Law” means any federal, state, local or foreign Legal Requirement
relating to pollution or protection of human health or the environment
(including ambient air, surface water, ground water, land surface or subsurface
strata), including any law or regulation

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

relating to emissions, discharges, releases or threatened releases of Materials
of Environmental Concern, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern.

“Estimated Balance Sheet” shall have the meaning specified in Section 1.4.

“Estimated Closing Indebtedness” shall have the meaning specified in
Section 1.4.

“Estimated Remaining Return Amount” shall mean an amount equal to (a) US$0.30,
multiplied by (b) (i) (A) the total number of pSel Hybrid Display units sold and
delivered to third parties by the Selling Parties during the period commencing
on March 1, 2010 and ending on December 31, 2010, multiplied by (B) the average
return rate (expressed as a percentage) experienced by Purchaser, the Company
and/or any of their respective Affiliates or licensees on pSel Hybrid Display
units sold and delivered to third parties by the Selling Parties during the six
month period commencing on September 1, 2009 and ending on February 28, 2010,
minus (ii) the total number of pSel Hybrid Display units returned prior to
February 28, 2011 which were initially sold and delivered to third parties by
the Selling Parties during the period commencing on March 1, 2010 and ending on
December 31, 2010.

“Excess Warranty Holdback Amount” shall be equal to an amount determined by
subtracting (a) the Purchaser Actual Return Amount from (b) the Estimated
Remaining Return Amount.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and,
the rules and regulations promulgated thereunder.

“Final Objection Notice” shall have the meaning specified in Section 1.7(e)(ii).

“Final Response Period” shall have the meaning specified in Section 1.7(e)(ii).

“Financial Advisor” shall mean Woodside Capital Partners International LLC.

“Financial Advisor Commission” shall have the meaning specified in
Section 1.1(b)(i).

“Fully Diluted Company Ordinary Shares” shall have the meaning specified in
Section 1.1(b)(ii).

“GAAP” shall have the meaning specified in Section 1.4.

“Governmental Authorization” shall mean any: (a) approval, permit, license,
certificate, franchise, permission, clearance, registration, qualification or
other authorization issued, granted, given or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement; or (b) right under any Contract with any Governmental Body.

“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign, supranational or other government
or (c) governmental, self-regulatory or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or Entity and any court or
other tribunal).

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Guaranteed Obligations” shall have the meaning specified in Section 5.1.

“Guaranteed Party” shall have the meaning specified in Section 5.1.

“ICTA 1988” means the Income and Corporation Taxes Act 1988.

“IHTA 1984” means the Inheritance Tax Act 1984.

“In-Licenses” shall mean all agreements pursuant to which a third party has
licensed any Intellectual Property or Intellectual Property Rights to the
Company.

“Indebtedness” shall mean all outstanding indebtedness of the Company for
borrowed money and any accrued interest thereon, including, without limitation,
any short and long-term debt to any creditors, including members and Affiliates
of the Company, and capital lease payment obligations.

“Initial Objection Notice” shall have the meaning specified in
Section 1.7(e)(ii).

“Initial Response Period” shall have the meaning specified in
Section 1.7(e)(ii).

“Installment Due Date” shall have the meaning specified in Section 1.7(d).

“Intellectual Property” shall mean and includes all algorithms, APIs, apparatus,
databases and data collections, diagrams, inventions (whether or not
patentable), know-how, logos, marks (including brand names, product names,
logos, and slogans), methods, network configurations and architectures,
processes, proprietary information, protocols, schematics, specifications,
software, software code (in any form including source code and executable or
object code), subroutines, user interfaces, techniques, URLs, web sites, works
of authorship and other forms of technology (whether or not embodied in any
tangible form and including all tangible embodiments of the foregoing such as
instruction manuals, prototypes, samples, studies, and summaries).

“Intellectual Property Rights” shall mean and includes all past, present, and
future rights of the following types, which may exist or be created under the
laws of any jurisdiction in the world: (a) rights associated with works of
authorship, including exclusive exploitation rights, copyrights and moral
rights; (b) trademark and trade name rights and similar rights; (c) trade secret
rights; (d) patents and industrial property rights; (e) other proprietary rights
in Intellectual Property of every kind and nature; and (f) all registrations,
renewals, extensions, combinations, divisions, or reissues of, and applications
for, any of the rights referred to in clauses (a) through (e) above.

“IP Contracts” shall mean In-Licenses and Out-Licenses, collectively.

“Joint Written Instruction” shall have the meaning specified in Section 9.5(e).

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

“KBC” shall have the meaning specified in Section 7.2(m).

“Knowledge” An individual shall be deemed to have “knowledge” of a particular
fact or other matter if:

(a) such individual is actually aware of such fact or other matter; or

(b) such individual would have had knowledge of such fact following a reasonable
investigation, if under the circumstances a reasonable person would have
determined such investigation was required or appropriate in the normal course
of fulfillment of such individual’s duties.

The Company shall be deemed to have “knowledge” of a particular fact or other
matter if any Person listed on Part A of the Company Disclosure Schedule has
Knowledge of such fact or other matter.

“Lease” shall have the meaning specified in Section 2.11(a).

“Legal Proceeding” shall mean any ongoing or threatened action, suit,
litigation, arbitration, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court or other Governmental Body or any
arbitrator or arbitration panel.

“Legal Requirement” shall mean any federal, state, local, municipal, foreign or
international, multinational or other law, statute, constitution, principle of
common law, resolution, ordinance, legally binding code, edict, decree, rule,
regulation, ruling or legally binding requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Body.

“Lender Promissory Notes” shall have the meaning specified in Section 1.5.

“Material Contracts” shall have the meaning specified in Section 2.13(a).

“Materials of Environmental Concern” means any chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum and petroleum products and any
other substance that is regulated under any applicable Environmental Law.

“Measurement Period” shall have the meaning specified in Section 1.7(d).

“Minority Shareholder SPA” shall mean that certain agreement for the sale and
purchase of Company Ordinary Shares held by the Remaining Shareholders to be
entered into between each Remaining Shareholder, the Purchaser and the
Shareholders’ Representative following the date of this Agreement.

“New Articles of Association” shall mean the New Articles of Association of
Pelikon Limited, as adopted by Special Resolution passed on February 19, 2008.

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Note Payment Amount” shall have the meaning specified in Section 1.6(a).

“Notice Date” shall have the meaning specified in Section 6.5.

“NVF I” shall have the meaning specified in Section 6.6.

“NVF II” shall have the meaning specified in Section 6.6.

“Order” shall mean any decree, permanent injunction, stipulation, order or
similar action.

“Out-Licenses” shall mean all agreements pursuant to which the Company has
granted to any third party any rights or licenses to Intellectual Property or
Company Products.

“Parent” shall have the meaning specified in the introductory paragraph to this
Agreement.

“Permitted Encumbrances” shall mean (i) liens for taxes or other governmental
charges not at the time delinquent or thereafter payable without penalty or
being contested in good faith; (ii) liens of carriers, warehousemen, mechanics,
materialmen, vendors, and landlords incurred in the ordinary course of business
for sums not overdue, payable without penalty or being contested in good faith;
(iii) easements, reservations, rights of way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances affecting real
property in a manner not affecting the value or use of such property; (iv) liens
securing obligations under a capital lease or securing the purchase price of
equipment if such liens do not extend to property other than the property leased
under such capital lease or so purchased, and any accessions, replacements,
substitutions and proceeds (including insurance proceeds) thereof or thereto.

“pSel Hybrid Display” shall mean any product containing a polymer dispersed
liquid crystal coated substrate which such product’s application is for a
morphing keypad display or LCD display window cover.

“Per Share Contingent Consideration” shall have the meaning specified in
Section 1.1(b)(iii).

“Per Share Note Payment Amount” shall have the meaning specified in
Section 1.1(b)(iv).

“Person” shall mean any individual, Entity or Governmental Body.

“Plans” shall have the meaning specified in Section 2.18(a).

“Policies” shall have the meaning specified in Section 2.20(a).

“Pre-Closing Period” shall have the meaning specified in Section 6.1(a).

“Purchase Commitments” shall have the meaning specified in Section 2.14(a).

“Purchaser” shall have the meaning specified in the introductory paragraph to
this Agreement.

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Purchaser Actual Return Amount” shall be equal to (a) US$0.30 multiplied by
(b) the actual number of pSel Hybrid Display units returned (including returns
for warranty claims) to the Selling Parties during the period commencing on
March 1, 2011 and ending on August 31, 2011 related to pSel Hybrid Display units
sold and delivered to third parties by the Selling Parties during calendar year
2010.

“Purchaser Party” shall mean any of the following Persons: (a) Purchaser;
(b) Purchaser’s current and future Affiliates (including the Company following
the Closing Date); (c) the respective officers, directors or employees of the
Persons referred to in clauses (a) and (b) of this paragraph and (d) the
respective successors and assigns of the Persons referred to in clauses (a),
(b) and (c) of this paragraph.

“Real Property” shall have the meaning specified in Section 2.11(b).

“Recourse Amount” shall equal, in aggregate, the sum of US$2,000,000 and any
Contingent Consideration payable pursuant to Section 1.7 of this Agreement.

“Registered IP” means all Intellectual Property Rights that are registered,
filed or issued under the authority of any Governmental Body, including all
patents, registered copyrights, and registered trademarks and all applications
for any of the foregoing.

“Related Agreements” shall mean the Seller Promissory Notes, the Contingent
Consideration Note and the Lender Promissory Notes.

“Related Party” shall mean (a) each individual who is a corporate officer or
director of the Company; (b) each member of the immediate family of each of the
individuals referred to in clause (a) above; and (c) any trust or other Entity
(other than the Company) in which any one of the individuals referred to in
clauses (a) and (b) above holds (or in which more than one of such individuals
collectively hold), beneficially or otherwise, a controlling interest.

“Remaining Shareholder Promissory Note” shall have the meaning specified in
Section 1.6(a).

“Remaining Shareholder Shares” shall have the meaning specified in the Recitals
to this Agreement.

“Remaining Shareholders” shall have the meaning specified in the Recitals to
this Agreement.

“Representatives” shall mean officers, directors, employees, agents, attorneys,
accountants, advisors and representatives.

“Response Notice” shall have the meaning specified in Section 9.5(b).

“Sale” shall mean the purchase and sale of the Shares pursuant to this
Agreement.

“Sales Statement” shall have the meaning specified in Section 1.7(c)(i).

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Schedule of Company Transaction Costs” shall have the meaning specified in
Section 1.4.

“Sellers” shall have the meaning specified in the Recitals to this Agreement.

“Sellers Promissory Notes” shall have the meaning specified in Section 1.6(a).

“Selling Parties” shall have the meaning specified in Section 1.7(b).

“Selling Shareholder Promissory Note” shall have the meaning specified in
Section 1.6(a).

“Selling Shareholder Shares” shall have the meaning specified in the Recitals to
this Agreement.

“Selling Shareholders” shall have the meaning specified in the introductory
paragraph to this Agreement.

“Shares” shall have the meaning specified in the Recitals to this Agreement.

“Shareholders’ Representative” shall have the meaning specified in the
introductory paragraph to this Agreement.

“Subsidiary” any Entity shall be deemed to be a “Subsidiary” of another Person
if such Person directly or indirectly (a) has the power to direct the management
or policies of such Entity or (b) owns, beneficially or of record, (i) an amount
of voting securities or other interests in such Entity that is sufficient to
enable such Person to elect at least a majority of the members of such Entity’s
board of directors or other governing body or (ii) at least 50% of the
outstanding equity or financial interests of such Entity.

“Taxation” or “Tax” means any form of taxation, withholding, duty, impost, levy
or tariff in each case in the nature of taxation, anywhere in the world,
whenever and wherever imposed including, without limitation, income tax,
corporation tax, capital gains tax, value added tax, import or export duties,
stamp duty, stamp duty reserve tax, national insurance and social security
contributions, and including any fines, penalties, surcharge, interest or other
imposition relating to any such tax, withholding, duty, impost or levy.

“Tax Authority” or “Taxation Authority” means any authority or body, anywhere in
the world and whether national or otherwise, having the power or authority or
other function in relation to Tax.

“Tax Return” shall mean any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Taxation Authority in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Legal Requirement relating to any Tax.

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Tax Statute” means any primary or secondary statute, instrument, enactment,
order, law, by-law or regulation in any jurisdiction making any provision for or
in relation to Tax.

“Tax Warranties” shall mean the warranties set out at Section 2.17 of this
Agreement.

“TCGA 1992” means the Taxation of Capital Gains Act 1992.

“Third Party Claims” shall have the meaning specified in Section 9.6.

“Transaction Costs” shall mean all fees, costs and expenses incurred by the
Sellers or by the Company for its account or for the account of any of the
Sellers at any time in connection with pursuing, negotiating or consummating the
Letter of Intent, this Agreement, the Related Agreements and/or the transactions
contemplated hereby or thereby, including, without limitation, legal, investment
banking and other professional fees and expenses, including, without limitation,
any fees payable to the Financial Advisor in connection therewith (other than
fees payable to the Financial Advisor in accordance with Section 1.7(f), if
any), the amount of all bonuses, accelerated payments or other similar amounts
that may become payable by the Company to any directors, officers or employees
of the Company or to other Persons in connection with or as a result of the
consummation of the transactions contemplated by this Agreement and the Related
Agreements, including, without limitation, any Taxes or other amounts payable by
the Company in connection therewith, the amount of any Taxes payable by the
Company with respect to the cancellation and termination of Company Rights, fees
and expenses for any appraisal or other valuation of the Company performed by
the Company or the Sellers, travel and overhead expenses of representatives of
the Sellers or the Company incurred in connection with pursuing, negotiating or
consummating this Agreement, the Related Agreements or the transactions
contemplated hereby or thereby and one-half of any filing fees associated with
obtaining any domestic or foreign antitrust, anti-competition or other necessary
Governmental Authorization required for the consummation of the transactions
contemplated by this Agreement.

“Transactions” shall mean the Sale and the other transactions contemplated by
this Agreement and the Related Agreements.

“Unaudited Interim Financial Statements” shall have the meaning specified in
Section 2.6(a)(ii).

“VAT” means value added tax or any similar sales tax in any jurisdiction.

“VATA 1994” means the Value Added Tax Act 1994.

 

17